Exhibit 10(z)

 

--------------------------------------------------------------------------------

SIGMA-ALDRICH CORPORATION

$100,000,000 5.11% Series 2006-A Senior Notes

due December 5, 2011

 

--------------------------------------------------------------------------------

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

DATED AS OF DECEMBER 5, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

TABLE OF CONTENTS

 

SECTION

  

HEADING

   PAGE

SECTION 1.

   AUTHORIZATION OF NOTES    1

Section 1.1.

   Description of Notes    1

Section 1.2.

   Interest Rate    1

SECTION 2.

   SALE AND PURCHASE OF NOTES    2

Section 2.1.

   Series A Notes    2

Section 2.2.

   Additional Series of Notes    2

SECTION 3.

   CLOSING    4

SECTION 4.

   CONDITIONS TO CLOSING    4

Section 4.1.

   Representations and Warranties of the Company    4

Section 4.2.

   Performance; No Default    4

Section 4.3.

   Compliance Certificates    4

Section 4.4.

   Opinions of Counsel    5

Section 4.5.

   Purchase Permitted By Applicable Law, Etc.    5

Section 4.6.

   Sale of Other Notes    5

Section 4.7.

   Payment of Special Counsel Fees    5

Section 4.8.

   Private Placement Number    5

Section 4.9.

   Changes in Corporate Structure    5

Section 4.10.

   Funding Instructions    6

Section 4.11.

   Proceedings and Documents    6

SECTION 5.

   REPRESENTATIONS AND WARRANTIES OF THE COMPANY    6

Section 5.1.

   Organization; Power and Authority    6

Section 5.2.

   Authorization, Etc.    6

Section 5.3.

   Disclosure    6

Section 5.4.

   Organization and Ownership of Shares of Subsidiaries; Affiliates    7

Section 5.5.

   Financial Statements; Material Liabilities    8

Section 5.6.

   Compliance with Laws, Other Instruments, Etc.    8

Section 5.7.

   Governmental Authorizations, Etc.    8

Section 5.8.

   Litigation; Observance of Agreements, Statutes and Orders    8

Section 5.9.

   Taxes    9

Section 5.10.

   Title to Property; Leases    9

Section 5.11.

   Licenses, Permits, Etc.    9

Section 5.12.

   Compliance with ERISA    9

Section 5.13.

   Private Offering by the Company    10

Section 5.14.

   Use of Proceeds; Margin Regulations    10

 

-i-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

Section 5.15.

   Existing Debt; Future Liens    11

Section 5.16.

   Foreign Assets Control Regulations, Etc.    11

Section 5.17.

   Status under Certain Statutes    12

Section 5.18.

   Environmental Matters    12

Section 5.19.

   Notes Rank Pari Passu    13

SECTION 6.

   REPRESENTATIONS OF THE PURCHASER    13

Section 6.1.

   Purchase for Investment    13

Section 6.2.

   Accredited Investor    13

Section 6.3.

   Source of Funds    13

SECTION 7.

   INFORMATION AS TO COMPANY    15

Section 7.1.

   Financial and Business Information    15

Section 7.2.

   Officer’s Certificate    17

Section 7.3.

   Visitation    18

SECTION 8.

   PAYMENT OF THE NOTES    18

Section 8.1.

   Required Prepayments    18

Section 8.2.

   Optional Prepayments with Make-Whole Amount    18

Section 8.3.

   Allocation of Partial Prepayments    19

Section 8.4.

   Maturity; Surrender, Etc.    19

Section 8.5.

   Purchase of Notes    19

Section 8.6.

   Make-Whole Amount for the Series A Notes    19

Section 8.7.

   Change in Control    21

SECTION 9.

   AFFIRMATIVE COVENANTS    22

Section 9.1.

   Compliance with Law    22

Section 9.2.

   Insurance    22

Section 9.3.

   Maintenance of Properties    23

Section 9.4.

   Payment of Taxes and Claims    23

Section 9.5.

   Corporate Existence, Etc.    23

Section 9.6.

   Designation of Subsidiaries    23

Section 9.7.

   Notes to Rank Pari Passu    24

Section 9.8.

   Additional Subsidiary Guarantors    24

Section 9.9.

   Books and Records    24

SECTION 10.

   NEGATIVE COVENANTS    24

Section 10.1.

   Consolidated Debt to Consolidated Total Capitalization    24

Section 10.2.

   Priority Debt    25

Section 10.3.

   Limitation on Liens    25

Section 10.4.

   Sales of Asset    26

Section 10.5.

   Merger and Consolidation    28

Section 10.6.

   Transactions with Affiliates    28

Section 10.7.

   Terrorism Sanctions Regulations    29

 

-ii-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

SECTION 11.

   EVENTS OF DEFAULT    29

SECTION 12.

   REMEDIES ON DEFAULT, ETC.    31

Section 12.1.

   Acceleration    31

Section 12.2.

   Other Remedies    32

Section 12.3.

   Rescission    32

Section 12.4.

   No Waivers or Election of Remedies, Expenses, Etc.    32

SECTION 13.

   REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES    33

Section 13.1.

   Registration of Notes    33

Section 13.2.

   Transfer and Exchange of Notes    33

Section 13.3.

   Replacement of Notes    34

SECTION 14.

   PAYMENTS ON NOTES    34

Section 14.1.

   Place of Payment    34

Section 14.2.

   Home Office Payment    34

SECTION 15.

   EXPENSES, ETC.    35

Section 15.1.

   Transaction Expenses    35

Section 15.2.

   Survival    35

SECTION 16.

   SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT    35

SECTION 17.

   AMENDMENT AND WAIVER    36

Section 17.1.

   Requirements    36

Section 17.2.

   Solicitation of Holders of Notes    36

Section 17.3.

   Binding Effect, Etc.    37

Section 17.4.

   Notes Held by Company, Etc.    37

SECTION 18.

   NOTICES    37

SECTION 19.

   REPRODUCTION OF DOCUMENTS    38

SECTION 20.

   CONFIDENTIAL INFORMATION    38

SECTION 21.

   SUBSTITUTION OF PURCHASER    40

SECTION 22.

   MISCELLANEOUS    40

Section 22.1.

   Successors and Assigns    40

Section 22.2.

   Payments Due on Non-Business Days    40

 

-iii-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

Section 22.3.

   Accounting Terms    40

Section 22.4.

   Severability    41

Section 22.5.

   Construction    41

Section 22.6.

   Counterparts    41

Section 22.7.

   Governing Law    41

Section 22.8.

   Jurisdiction and Process; Waiver of Jury Trial    41

 

-iv-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

SCHEDULE A

   —    INFORMATION RELATING TO PURCHASERS

SCHEDULE B

   —    DEFINED TERMS

SCHEDULE 4.9

   —    Changes in Corporate Structure

SCHEDULE 5.4

   —    Subsidiaries of the Company, Ownership of Subsidiary Stock, Affiliates

SCHEDULE 5.5

   —    Financial Statements

SCHEDULE 5.11

   —    Licenses, Permits, Etc.

SCHEDULE 5.15

   —    Existing Debt

SCHEDULE 10.3

   —    Existing Liens

EXHIBIT 1

   —    Form of 5.11% Series 2006-A Senior Notes due December 5, 2011

EXHIBIT 4.4(a)

   —    Form of Opinion of Special Counsel to the Company

EXHIBIT 4.4(b)

   —    Form of Opinion of Special Counsel to the Purchasers

EXHIBIT S

   —    Form of Supplement to Note Purchase Agreement

 

-v-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

SIGMA-ALDRICH CORPORATION

3050 SPRUCE STREET

ST. LOUIS, MISSOURI 63103

$100,000,000 5.11% SERIES 2006-A SENIOR NOTES

DUE DECEMBER 5, 2011

Dated as of

December 5, 2006

TO THE PURCHASERS LISTED IN

THE ATTACHED SCHEDULE A:

Ladies and Gentlemen:

SIGMA-ALDRICH CORPORATION, a Delaware corporation (the “Company”), agrees with
the Purchasers listed in the attached Schedule A (the “Purchasers”) to this Note
Purchase Agreement (this “Agreement”) as follows:

SECTION 1. AUTHORIZATION OF NOTES.

Section 1.1. Description of Notes. The Company will authorize the issue and sale
of the following Senior Notes:

 

Issue

   Series and/or
Tranche    Aggregate
Principal
Amount    Interest Rate     Maturity Date

Senior Notes

   Series 2006-A    $ 100,000,000    5.11 %   December 5, 2011

The Senior Notes described above (the “Series A Notes”) together with each
Series of Additional Notes that may from time to time be issued pursuant to the
provisions of Section 2.2 are collectively referred to as the “Notes” (such term
shall also include any such notes issued in substitution therefor pursuant to
Section 13 of this Agreement). The Series A Notes shall be substantially in the
form set out in Exhibit 1, with such changes therefrom, if any, as may be
approved by the Purchasers and the Company. Certain capitalized terms used in
this Agreement are defined in Schedule B; references to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement.

Section 1.2. Interest Rate. (a) The Series A Notes shall bear interest (computed
on the basis of a 360-day year of twelve 30-day months) on the unpaid principal
thereof from the date



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

of issuance at their respective stated rate of interest payable semi-annually in
arrears on the 5th day of June and December in each year and at maturity,
commencing on June 5, 2007, until such principal sum shall have become due and
payable (whether at maturity, upon notice of prepayment or otherwise) and
interest (so computed) on any overdue principal, interest or Make-Whole Amount
from the due date thereof (whether by acceleration or otherwise) at the
applicable Default Rate until paid.

SECTION 2. SALE AND PURCHASE OF NOTES.

Section 2.1. Series A Notes. Subject to the terms and conditions of this
Agreement, the Company will issue and sell to each Purchaser and each Purchaser
will purchase from the Company, at the Closing provided for in Section 3, the
Series A Notes in the principal amount specified opposite such Purchaser’s name
in Schedule A at the purchase price of 100% of the principal amount thereof. The
obligations of each Purchaser hereunder are several and not joint obligations
and each Purchaser shall have no obligation and no liability to any Person for
the performance or nonperformance by any other Purchaser hereunder.

Section 2.2. Additional Series of Notes. The Company may, from time to time, in
its sole discretion but subject to the terms hereof, issue and sell one or more
additional Series of its unsecured promissory notes under the provisions of this
Agreement pursuant to a supplement (a “Supplement”) substantially in the form of
Exhibit S, provided that the aggregate principal amount of Notes of all Series
issued pursuant to all Supplements in accordance with the terms of this
Section 2.2 shall not exceed $500,000,000. Each additional Series of Notes (the
“Additional Notes”) issued pursuant to a Supplement shall be subject to the
following terms and conditions:

(i) each Series of Additional Notes, when so issued, shall be differentiated
from all previous Series by sequential alphabetical designation inscribed
thereon;

(ii) Additional Notes of the same Series may consist of more than one different
and separate tranches and may differ with respect to outstanding principal
amounts, maturity dates, interest rates and premiums, if any, and price and
terms of redemption or payment prior to maturity, but all such different and
separate tranches of the same Series shall vote as a single class and constitute
one Series;

(iii) each Series of Additional Notes shall be dated the date of issue, bear
interest at such rate or rates, mature on such date or dates, be subject to such
mandatory and optional prepayment on the dates and at the premiums, if any, have
such additional or different conditions precedent to closing, such
representations and warranties and such additional covenants as shall be
specified in the Supplement under which such Additional Notes are issued and
upon execution of any such Supplement, this Agreement shall be amended (a) to
reflect such additional covenants without further action on the part of the
holders of the Notes outstanding under this Agreement, provided, that any such
additional covenants shall inure to the benefit of all holders of Notes so long
as any Additional Notes issued pursuant to such Supplement remain outstanding,
and (b) to reflect such representations and warranties as are contained in such
Supplement for the

 

-2-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

benefit of the holders of such Additional Notes in accordance with the
provisions of Section 16;

(iv) each Series of Additional Notes issued under this Agreement shall be in
substantially the form of Exhibit 1 to Exhibit S hereto with such variations,
omissions and insertions as are necessary or permitted hereunder;

(v) the minimum principal amount of any Note issued under a Supplement shall be
$100,000, except as may be necessary to evidence the outstanding amount of any
Note originally issued in a denomination of $100,000 or more;

(vi) all Additional Notes shall constitute Senior Debt of the Company and shall
rank pari passu with all other outstanding Notes; and

(vii) no Additional Notes shall be issued hereunder if at the time of issuance
thereof and after giving effect to the application of the proceeds thereof, any
Default or Event of Default shall have occurred and be continuing.

The obligations of the Additional Purchasers to purchase any Additional Notes
shall be subject to the following conditions precedent, in addition to the
conditions specified in the Supplement pursuant to which such Additional Notes
may be issued:

(a) Compliance Certificate. A duly authorized Senior Financial Officer shall
execute and deliver to each Additional Purchaser and each holder of Notes an
Officer’s Certificate dated the date of issue of such Series of Additional Notes
stating that such officer has reviewed the provisions of this Agreement
(including any Supplements hereto) and setting forth the information and
computations (in sufficient detail) required in order to establish whether after
giving effect to the issuance of the Additional Notes and after giving effect to
the application of the proceeds thereof, the Company is in compliance with the
requirements of Section 10.1 on such date (based upon the financial statements
for the most recent fiscal quarter ended prior to the date of such certificate).

(b) Execution and Delivery of Supplement. The Company and each such Additional
Purchaser shall execute and deliver a Supplement substantially in the form of
Exhibit S hereto.

(c) Representations of Additional Purchasers. Each Additional Purchaser shall
have confirmed in the Supplement that the representations set forth in Section 6
are true with respect to such Additional Purchaser on and as of the date of
issue of the Additional Notes.

(d) Execution and Delivery of Guaranty Ratification. Following the execution and
delivery of a Subsidiary Guaranty pursuant to Section 9.8 hereof, each
Subsidiary Guarantor shall execute and deliver a Guaranty Ratification in the
form attached to the Subsidiary Guaranty.

 

-3-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

SECTION 3. CLOSING.

The sale and purchase of the Series A Notes to be purchased by each Purchaser
shall occur at the offices of Chapman and Cutler LLP, 111 West Monroe Street,
Chicago, IL 60603 at 10:00 a.m. Central time, at a closing (the “Closing”) on
December 5, 2006 or on such other Business Day thereafter on or prior to
December 31, 2006 as may be agreed upon by the Company and the Purchasers. On
the Closing Date, the Company will deliver to each Purchaser the Series A Notes
to be purchased by such Purchaser in the form of a single Series A Note (or such
greater number of Series A Notes in denominations of at least $100,000 as such
Purchaser may request) dated the date of the Closing Date and registered in such
Purchaser’s name (or in the name of such Purchaser’s nominee), against delivery
by such Purchaser to the Company or its order of immediately available funds in
the amount of the purchase price therefor by wire transfer of immediately
available funds for the account of the Company to Account Number 1005017999, at
U.S. Bank National Association, St. Louis, Missouri, ABA Number 081 000 210, in
the Account Name of “Sigma-Aldrich Corporation” If, on the Closing Date, the
Company shall fail to tender such Series A Notes to any Purchaser as provided
above in this Section 3, or any of the conditions specified in Section 4 shall
not have been fulfilled to any Purchaser’s satisfaction, such Purchaser shall,
at such Purchaser’s election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Purchaser may have by reason
of such failure or such nonfulfillment.

SECTION 4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Series A Notes to be
sold to such Purchaser at the Closing is subject to the fulfillment to such
Purchaser’s satisfaction, prior to or at the Closing, of the following
conditions applicable to the Closing Date:

Section 4.1. Representations and Warranties of the Company. The representations
and warranties of the Company in this Agreement shall be correct when made and
at the time of the Closing.

Section 4.2. Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by the Company prior to or at the Closing, and
after giving effect to the issue and sale of the Series A Notes (and the
application of the proceeds thereof as contemplated by Section 5.14), no Default
or Event of Default shall have occurred and be continuing. Neither the Company
nor any Subsidiary shall have entered into any transaction since the date of the
most recent financial statements referred to in Schedule 5.5 hereto that would
have been prohibited by Section 10 hereof had such Sections applied since such
date.

Section 4.3. Compliance Certificates.

(a) Officer’s Certificate of the Company. The Company shall have delivered to
such Purchaser an Officer’s Certificate, dated the Closing Date, certifying that
the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

 

-4-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

(b) Secretary’s Certificate of the Company. The Company shall have delivered to
such Purchaser a certificate, dated the Closing Date, certifying as to the
resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of the Series A Notes and this Agreement.

Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the Closing Date
(a) from Bryan Cave LLP, special counsel for the Company, covering the matters
set forth in Exhibit 4.4(a) and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Company hereby instructs its counsel to deliver such opinion to
the Purchasers), and (b) from Chapman and Cutler LLP, the Purchasers’ special
counsel in connection with such transactions, substantially in the form set
forth in Exhibit 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.

Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Series A Notes shall (a) be permitted by
the laws and regulations of each jurisdiction to which such Purchaser is
subject, without recourse to provisions (such as section 1405(a)(8) of the New
York Insurance Law) permitting limited investments by insurance companies
without restriction as to the character of the particular investment, (b) not
violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.

Section 4.6. Sale of Other Notes. Contemporaneously with the Closing the Company
shall sell to each other Purchaser and each other Purchaser shall purchase the
Series A Notes to be purchased by it at the Closing as specified in Schedule A.

Section 4.7. Payment of Special Counsel Fees. Without limiting the provisions of
Section 15.1, the Company shall have paid on or before the Closing Date, the
reasonable fees, reasonable charges and reasonable disbursements of the
Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Company at least one Business Day
prior to the Closing Date.

Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for the Series A Notes by special Counsel for the Purchasers.

Section 4.9. Changes in Corporate Structure. Neither the Company nor any
Subsidiary Guarantor shall have changed its jurisdiction of organization or,
except as reflected in Schedule 4.9, been a party to any merger or
consolidation, or shall have succeeded to all or any substantial

 

-5-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

part of the liabilities of any other entity, at any time following the date of
the most recent financial statements referred to in Schedule 5.5.

Section 4.10. Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Series A Notes is to be
deposited.

Section 4.11. Proceedings and Documents. All corporate and other organizational
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser that, as of the date of
this Agreement and as of the Closing Date:

Section 5.1. Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Series A
Notes and to perform the provisions hereof and thereof.

Section 5.2. Authorization, Etc. This Agreement and the Notes to be issued on
the Closing Date have been duly authorized by all necessary corporate action on
the part of the Company, and this Agreement constitutes, and upon execution and
delivery thereof each such Note will constitute, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

Section 5.3. Disclosure. The Company, through its agent, Banc of America
Securities LLC, has delivered to you and each Other Purchaser copies of certain
information that has been publicly filed with the Securities and Exchange
Commission (such information, together with all other information relating to
the Company and its Subsidiaries that has been filed with the Securities
Exchange Commission, including without limitation each Form 10-K, Form 10-Q,

 

-6-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

Form 8-K being collectively referred to as “Public Filings”), relating to the
transactions contemplated hereby. The Public Filings fairly describes, in all
material respects, the general nature of the business and principal properties
of the Company and its Restricted Subsidiaries. This Agreement, the Public
Filings, the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Company in connection with the transactions
contemplated hereby and the financial statements listed in Schedule 5.5, in each
case, delivered to the Purchasers prior to December 1, 2006 (this Agreement, the
Public Filings and such documents, certificates or other writings and such
financial statements being referred to, collectively, as the “Disclosure
Documents”), taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made. Except
as disclosed in the Disclosure Documents, since December 31, 2005, there has
been no change in the financial condition, operations, business or properties of
the Company or any of its Restricted Subsidiaries except changes that
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect. There is no fact known to the Company that would
reasonably be expected to have a Material Adverse Effect that has not been set
forth herein or in the Disclosure Documents.

Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
(i) of the Company’s Restricted and Unrestricted Subsidiaries, showing, as to
each Subsidiary, the correct name thereof, the jurisdiction of its organization,
and the percentage of shares of each class of its capital stock or similar
equity interests outstanding owned by the Company and each other Subsidiary. The
Company’s Public Filings correctly describes the Company’s Affiliates, other
than its Subsidiaries, and Company’s directors and senior officers.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

(d) No Subsidiary is a party to, or otherwise subject to, any legal restriction
or any agreement (other than this Agreement, the agreements listed on Schedule
5.4 and customary limitations imposed by corporate law statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any

 

-7-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

of its Subsidiaries that owns outstanding shares of capital stock or similar
equity interests of such Subsidiary.

Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.

Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Series A Notes
will not (a) contravene, result in any breach of, or constitute a default under,
or result in the creation of any Lien in respect of any property of the Company
or any Subsidiary under, any (i) corporate charter or by-laws, (ii) material
indenture, mortgage, deed of trust, loan, purchase or credit agreement or lease,
or (iii) other material agreement or instrument to which the Company or any
Subsidiary is bound or by which the Company or any Subsidiary or any of their
respective properties may be bound or affected, (b) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to the Company or any Subsidiary, or (c) violate any provision of any statute or
other rule or regulation of any Governmental Authority applicable to the Company
or any Subsidiary.

Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Series A Notes.

Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws or the USA Patriot
Act) of any Governmental Authority, which default or violation, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

 

-8-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

Section 5.9. Taxes. The Company and its Subsidiaries have filed all income tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments payable by them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (a) the amount of which is not individually or in the
aggregate Material or (b) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that would reasonably be expected to have
a Material Adverse Effect. The charges, accruals and reserves on the books of
the Company and its Subsidiaries in respect of federal, state or other taxes for
all fiscal periods are adequate. The federal income tax liabilities of the
Company and its Subsidiaries have been finally determined (whether by reason of
completed audits or the statute of limitations having run) for all fiscal years
up to and including the fiscal year ended December 31, 2001.

Section 5.10. Title to Property; Leases. The Company and its Restricted
Subsidiaries have good and sufficient title to their respective properties which
the Company and its Restricted Subsidiaries own or purport to own that
individually or in the aggregate are Material, including all such properties
reflected in the most recent audited balance sheet referred to in Section 5.5 or
purported to have been acquired by the Company or any Restricted Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by this Agreement.
All leases that individually or in the aggregate are Material are valid and
subsisting and are in full force and effect in all material respects.

Section 5.11. Licenses, Permits, Etc. Except as disclosed in Schedule 5.11,

(a) the Company and its Restricted Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are Material, without known conflict with the rights of
others;

(b) to the best knowledge of the Company, no product of the Company or any of
its Restricted Subsidiaries infringes in any Material respect any license,
permit, franchise, authorization, patent, copyright, proprietary software,
service mark, trademark, trade name or other right owned by any other Person;
and

(c) to the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Restricted Subsidiaries with
respect to any patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned or used by the Company or any of its Restricted
Subsidiaries.

Section 5.12. Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and would not
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the

 

-9-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

Code relating to employee benefit plans (as defined in section 3 of ERISA), and
no event, transaction or condition has occurred or exists that would reasonably
be expected to result in the incurrence of any such liability by the Company or
any ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 401(a)(29) or 412 of the Code or section 4068 of ERISA, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $40,000,000 in the aggregate
for all Plans. The term “benefit liabilities” has the meaning specified in
section 4001 of ERISA and the terms “current value” and “present value” have the
meaning specified in section 3 of ERISA.

(c) The Company and its ERISA Affiliates have not incurred any withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d) The expected post-retirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is an amount approximately equal
to $60,000,000.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Series A Notes hereunder will not involve any transaction that is subject to
the prohibitions of Section 406 of ERISA or in connection with which a tax would
be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code. The representation
by the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of each Purchaser’s representation in
Section 6.3 as to the sources of the funds to be used to pay the purchase price
of the Series A Notes to be purchased by such Purchaser.

Section 5.13. Private Offering by the Company. Neither the Company nor anyone
acting on the Company’s behalf has offered the Series A Notes or any similar
securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 3 other Institutional Investors, each of
which has been offered the Series A Notes in connection with a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Series A
Notes to the registration requirements of Section 5 of the Securities Act or to
the registration requirements of any securities or blue sky laws of any
applicable jurisdiction.

Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Series A Notes to refinance existing indebtedness,
to purchase shares

 

-10-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

of the capital stock of the Company which will be immediately retired and for
general corporate purposes of the Company. No part of the proceeds from the sale
of the Series A Notes hereunder will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System (12 CFR 221), other
than a portion of the proceeds that may be used to purchase the capital stock of
the Company which will be immediately retired, or for the purpose of buying or
carrying or trading in any securities under such circumstances as to involve the
Company in a violation of Regulation X of said Board (12 CFR 224) or to involve
any broker or dealer in a violation of Regulation T of said Board (12 CFR 220).
Margin stock does not constitute more than 5% of the value of the consolidated
assets of the Company and its Subsidiaries and the Company does not have any
present intention that margin stock will constitute more than 5% of the value of
such assets (it being understood that for the purposes of making such
representation, the Company has assumed that the value of any treasury stock
held by the Company is $0). As used in this Section, the terms “margin stock”
and “purpose of buying or carrying” shall have the meanings assigned to them in
said Regulation U.

Section 5.15. Existing Debt; Future Liens. (a) Except as described therein,
Schedule 5.15 sets forth a complete and correct list of all outstanding Debt of
the Company and its Restricted Subsidiaries as of September 30, 2006, since
which date there has been no Material change in the amounts, interest rates,
sinking funds, installment payments or maturities of the Debt of the Company or
its Restricted Subsidiaries. Neither the Company nor any Restricted Subsidiary
is in default and no waiver of default is currently in effect, in the payment of
any principal or interest on any Debt of the Company or such Restricted
Subsidiary, and no event or condition exists with respect to any Debt of the
Company or any Restricted Subsidiary, that would permit (or that with notice or
the lapse of time, or both, would permit) one or more Persons to cause such Debt
to become due and payable before its stated maturity or before its regularly
scheduled dates of payment.

(b) Except as disclosed in Schedule 5.15, neither the Company nor any Restricted
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.3.

(c) Neither the Company nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Debt of the Company or
such Subsidiary, any agreement relating thereto or any other agreement
(including, but not limited to, its charter or other organizational document)
which limits the amount of, or otherwise imposes restrictions on the incurring
of, Debt of the Company, except as specifically indicated in Schedule 5.15.

Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the sale of
the Series A Notes by the Company hereunder nor its use of the proceeds thereof
will violate the Trading with the Enemy Act, as amended, or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.

 

-11-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

(b) Neither the Company nor any Subsidiary is a Person described or designated
in the Specially Designated Nationals and Blocked Persons List of the Office of
Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or, to the
knowledge of the Company, engages in any dealings or transactions with any such
Person. The Company and its Subsidiaries are in compliance, in all material
respects, with the USA Patriot Act.

(c) No part of the proceeds from the sale of the Series A Notes hereunder will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.

Section 5.17. Status under Certain Statutes. Neither the Company nor any
Restricted Subsidiary is an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or is subject
to regulation under the Public Utility Holding Company Act of 1935, as amended,
the ICC Termination Act of 1995, as amended, or the Federal Power Act, as
amended.

Section 5.18. Environmental Matters. (a) Neither the Company nor any Restricted
Subsidiary has knowledge of any claim or has received any notice of any claim,
and no proceeding has been instituted raising any claim against the Company or
any of its Restricted Subsidiaries or any of their respective real properties
now or formerly owned, leased or operated by any of them, or other assets,
alleging any damage to the environment or violation of any Environmental Laws,
except, in each case, such as would not reasonably be expected to result in a
Material Adverse Effect.

(b) Neither the Company nor any Restricted Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
would not reasonably be expected to result in a Material Adverse Effect.

(c) Neither the Company nor any of its Restricted Subsidiaries has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them or has disposed of any Hazardous Materials in each case in a
manner contrary to any Environmental Laws in each case in any manner that could
reasonably be expected to result in a Material Adverse Effect.

(d) All buildings on all real properties now owned, leased or operated by the
Company or any of its Restricted Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.

 

-12-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

Section 5.19. Notes Rank Pari Passu. The obligations of the Company under this
Agreement and the Notes rank pari passu in right of payment with all other
senior unsecured Debt (actual or contingent) of the Company, including, without
limitation, all senior unsecured Debt of the Company described in Schedule 5.15
hereto.

SECTION 6. REPRESENTATIONS OF THE PURCHASER.

Section 6.1. Purchase for Investment. Each Purchaser severally represents that
it is purchasing the Series A Notes for its own account or for one or more
separate accounts maintained by it or for the account of one or more pension or
trust funds and not with a view to the distribution thereof (other than any
Notes purchased by Banc of America Securities LLC on the Closing Date which are
intended to be resold to a “qualified institutional buyer” pursuant to Rule 144A
of the Securities Act), provided that the disposition of such Purchaser’s or
such pension or trust funds’ property shall at all times be within such
Purchaser’s or such pension or trust funds’ control. Each Purchaser understands
that the Series A Notes have not been registered under the Securities Act and
may be resold only if registered pursuant to the provisions of the Securities
Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Series A Notes.

Section 6.2. Accredited Investor. Each Purchaser represents that it is an
“accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”). Each Purchaser further represents that such
Purchaser has had the opportunity to ask questions of the Company and received
answers concerning the terms and conditions of the sale of the Series A Notes.

Section 6.3. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Series A Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or

 

-13-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, as of the last day of its most recent calendar quarter, the QPAM
does not own a 10% or more interest in the Company and no person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 20% or more interest in the Company (or less than 20%
but greater than 10%, if such person exercises control over the management or
policies of the Company by reason of its ownership interest) and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of Section
IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager”
or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

 

-14-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

SECTION 7. INFORMATION AS TO COMPANY.

Section 7.1. Financial and Business Information. The Company shall deliver to
each holder of Notes that is an Institutional Investor:

(a) Quarterly Statements — within 60 days after the end of each quarterly fiscal
period in each fiscal year of the Company (other than the last quarterly fiscal
period of each such fiscal year),

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that the Company shall be permitted to provide such
deliveries electronically;

(b) Annual Statements — within 105 days after the end of each fiscal year of the
Company,

(i) a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such year,

 

-15-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the Company shall be permitted to provide such deliveries electronically;

(c) Unrestricted Subsidiaries — In the event that one or more Unrestricted
Subsidiaries shall either (i) own more than 10% of the total consolidated assets
of the Company and its Subsidiaries, or (ii) account for more than 10% of the
consolidated gross revenues of the Company and its Subsidiaries, determined in
each case in accordance with GAAP, then, within the respective periods provided
in Section 7.1(a) and (b) above, the Company shall deliver to each holder of
Notes that is an Institutional Investor, unaudited financial statements of the
character and for the dates and periods as in said Sections 7.1(a) and
(b) covering such group of Unrestricted Subsidiaries (on a consolidated basis),
together with a consolidating statement reflecting eliminations or adjustments
required to reconcile the financial statements of such group of Unrestricted
Subsidiaries to the financial statements delivered pursuant to Sections 7.1(a)
and (b);

(d) SEC and Other Reports — except for filings referred to in Section 7.1(a) and
(b) above, promptly upon their becoming available one copy of (i) each financial
statement, report, notice or proxy statement sent by the Company or any
Subsidiary to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Company or any Subsidiary with the Securities and Exchange
Commission and of all press releases and other statements made available
generally by the Company or any Subsidiary to the public concerning developments
that are Material;

(e) Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becomes aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Section 11(g), a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;

(f) ERISA Matters — promptly, and in any event within five Business Days after a
Responsible Officer becomes aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

 

-16-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

(i) with respect to any Plan, any reportable event, as defined in
Section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date thereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii) any event, transaction or condition that would result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the imposition of a penalty or excise tax under the provisions of the
Code relating to employee benefit plans, or the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, would reasonably be expected to have a Material Adverse Effect;

(g) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that would reasonably be expected to have a
Material Adverse Effect;

(h) Supplements — promptly and in any event within 10 Business Days after the
execution and delivery of any Supplement, a copy thereof; and

(i) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes or such information regarding the Company required to satisfy the
requirements of 17 C.F.R. §230.144A, as amended from time to time, in connection
with any contemplated transfer of the Notes.

Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) hereof shall
be accompanied by a certificate of a Senior Financial Officer setting forth:

(a) Covenant Compliance — the information required in order to establish whether
the Company was in compliance with the requirements of Section 10.1 through
Section 10.5 hereof, inclusive, during the quarterly or annual period covered by
the

 

-17-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

statements then being furnished (including with respect to each such Section,
where applicable, the calculations of the maximum or minimum amount, ratio or
percentage, as the case may be, permissible under the terms of such Sections,
and the calculation of the amount, ratio or percentage then in existence); and

(b) Event of Default — a statement that such officer has reviewed the relevant
terms hereof and such review shall not have disclosed the existence during the
quarterly or annual period covered by the statements then being furnished of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists, specifying the nature and period of
existence thereof and what action the Company shall have taken or proposes to
take with respect thereto.

Section 7.3. Visitation. The Company shall permit the representatives of each
holder of Notes that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Restricted Subsidiary, all at
reasonable times but in no event more often than two times in any consecutive
twelve month period; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company, to visit and inspect any of the offices or properties of the
Company or any Restricted Subsidiary, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all at such times
and as often as may be requested.

SECTION 8. PAYMENT OF THE NOTES.

Section 8.1. Required Prepayments. There are no required prepayments on the
Series A Notes. The entire unpaid principal amount of the Series A Notes shall
become due and payable on December 5, 2011.

Section 8.2. Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in an amount not less than 10% of the original
aggregate principal amount of the Notes to be prepaid in the case of a partial
prepayment (or such lesser amount as shall be required to effect a partial
prepayment resulting from an offer of prepayment pursuant to Section 10.4), at
100% of the principal amount so prepaid, together with interest accrued thereon

 

-18-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

to the date of such prepayment, plus the Make-Whole Amount determined for the
prepayment date with respect to such principal amount of each Note then
outstanding. The Company will give each holder of Notes written notice of each
optional prepayment under this Section 8.2 not less than 30 days and not more
than 60 days prior to the date fixed for such prepayment. Each such notice shall
specify such date, the aggregate principal amount of the Notes of the applicable
Series to be prepaid on such date, the principal amount of each Note held by
such holder to be prepaid (determined in accordance with Section 8.3), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated applicable Make-Whole Amount due in connection with
such prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes of
the Series to be prepaid a certificate of a Senior Financial Officer specifying
the calculation of each such Make-Whole Amount as of the specified prepayment
date.

Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to the provisions of Section 8.2, the principal
amount of the Notes to be prepaid shall be allocated among all of the Notes at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof. All regularly scheduled partial prepayments
made with respect to any Series of Additional Notes pursuant to any Supplement
shall be allocated as provided therein.

Section 8.4. Maturity; Surrender, Etc. In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment
(which shall be a Business Day), together with interest on such principal amount
accrued to such date and the applicable Make-Whole Amount. From and after such
date, unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Make-Whole Amount as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

Section 8.5. Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement
(including any Supplement hereto) and the Notes or (b) pursuant to a written
offer to purchase any outstanding Notes made by the Company or an Affiliate pro
rata to the holders of the Notes upon the same terms and conditions. The Company
will promptly cancel all Notes acquired by it or any Affiliate pursuant to any
payment, prepayment or purchase of Notes pursuant to any provision of this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.

Section 8.6. Make-Whole Amount for the Series A Notes. The term “Make-Whole
Amount” means with respect to any Series A Note an amount equal to the excess,
if any, of the Discounted Value of the Remaining Scheduled Payments with respect
to the Called Principal of such Series A Note, over the amount of such Called
Principal, provided that the Make-Whole

 

-19-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

Amount may in no event be less than zero. For the purposes of determining the
Make-Whole Amount, the following terms have the following meanings with respect
to the Called Principal of such Series A Note:

“Called Principal” means, the principal of any Series A Note that is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, the amount obtained by discounting all Remaining
Scheduled Payments from their respective scheduled due dates to the Settlement
Date with respect to such Called Principal, in accordance with accepted
financial practice and at a discount factor (applied on the same periodic basis
as that on which interest on such Note is payable) equal to the Reinvestment
Yield.

“Reinvestment Yield” means, 0.50% plus the yield to maturity calculated by using
(i) the yields reported, as of 10:00 A.M. (New York City time) on the second
Business Day preceding the Settlement Date on screen “PX-1” on the Bloomberg
Financial Market Service (or such other information service as may replace
Bloomberg) for actively traded U.S. Treasury securities having a maturity equal
to the Remaining Average Life of such Called Principal as of such Settlement
Date, or (ii) if such yields are not reported as of such time or the yields
reported as of such time are not ascertainable, the Treasury Constant Maturity
Series Yields reported, for the latest day for which such yields have been so
reported as of the second Business Day preceding the Settlement Date, in Federal
Reserve Statistical Release H.15 (519) (or any comparable successor publication)
for actively traded U.S. Treasury securities having a constant maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date.
In either case, the yield will be determined, if necessary, by (a) converting
U.S. Treasury bill quotations to bond-equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly on a straight line
basis between (1) the actively traded U.S. Treasury security with the maturity
closest to and greater than the Remaining Average Life and (2) the actively
traded U.S. Treasury security with the maturity closest to and less than the
Remaining Average Life.

“Remaining Average Life” means, the number of years (calculated to the nearest
one-twelfth year) obtained by dividing (i) such Called Principal into (ii) the
sum of the products obtained by multiplying (a) the principal component of each
Remaining Scheduled Payment by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date and the
scheduled due date of such Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, all payments of such Called Principal and
interest thereon that would be due after the Settlement Date if no payment of
such Called Principal were made prior to its scheduled due date, provided that
if such Settlement Date is not a date on which interest payments are due to be
made under the terms of such Note, then the amount of the next succeeding
scheduled interest payment

 

-20-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

will be reduced by the amount of interest accrued to such Settlement Date and
required to be paid on such Settlement Date pursuant to Section 8.2 or 12.1.

“Settlement Date” means, the date on which such Called Principal is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.

Section 8.7. Change in Control. (a) Notice of Change in Control or Control
Event. The Company will, within 15 Business Days after any Responsible Officer
has knowledge of the occurrence of any Change in Control or Control Event, give
written notice of such Change in Control or Control Event to each holder of
Notes unless notice in respect of such Change in Control (or the Change in
Control contemplated by such Control Event) shall have been given pursuant to
subparagraph (b) of this Section 8.7. If a Change in Control has occurred, such
notice shall contain and constitute an offer to prepay Notes of each Series as
described in Section 8.7(c) and shall be accompanied by the certificate
described in Section 8.7(g).

(b) Condition to Company Action. The Company will not take any action that
consummates or finalizes a Change in Control unless (i) at least 15 Business
Days prior to such action it shall have given to each holder of Notes written
notice containing and constituting an offer to prepay Notes as described in
Section 8.7(c), accompanied by the certificate described in Section 8.7(g), and
(ii) contemporaneously with such action, it prepays all Notes required to be
prepaid in accordance with this Section 8.7.

(c) Offer to Prepay Notes. The offer to prepay Notes contemplated by
Section 8.7(a) and (b) shall be an offer to prepay, in accordance with and
subject to this Section 8.7, all, but not less than all, the Notes held by each
holder (in this case only, “holder” in respect of any Note registered in the
name of a nominee for a disclosed beneficial owner shall mean such beneficial
owner) on a date specified in such offer (the “Proposed Prepayment Date”). If
such Proposed Prepayment Date is in connection with an offer contemplated by
Section 8.7(a), such date shall be not less than 45 days and not more than 60
days after the date of such offer (if the Proposed Prepayment Date shall not be
specified in such offer, the Proposed Prepayment Date shall be the 60th day
after the date of such offer).

(d) Acceptance and Rejection. A holder of Notes may accept or reject the offer
to prepay made pursuant to this Section 8.7 by causing a notice of such
acceptance or rejection to be delivered to the Company at least 15 days prior to
the Proposed Prepayment Date. A failure by a holder of Notes to respond to an
offer to prepay made pursuant to this Section 8.7 shall be deemed to constitute
a rejection of such offer by such holder.

(e) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment. The prepayment
shall be made on the Proposed Prepayment Date except as provided in
Section 8.7(f).

 

-21-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

(f) Deferral Pending Change in Control. The obligation of the Company to prepay
Notes pursuant to the offers required by subparagraph (a) or (b) and accepted in
accordance with subparagraph (d) of this Section 8.7 is subject to the
occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made. In the event that such Change in Control does
not occur on the Proposed Prepayment Date in respect thereof, the prepayment
shall be deferred until and shall be made on the date on which such Change in
Control occurs. The Company shall keep each holder of Notes reasonably and
timely informed of (i) any such deferral of the date of prepayment, (ii) the
date on which such Change in Control and the prepayment are expected to occur,
and (iii) any determination by the Company that efforts to effect such Change in
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.7 in respect of such Change in Control shall be
deemed rescinded).

(g) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.7
have been fulfilled; and (vi) in reasonable detail, the nature and date or
proposed date of the Change in Control.

SECTION 9. AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 9.1. Compliance with Law. Without limiting Section 10.7, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 9.2. Insurance. The Company will, and will cause each of its Restricted
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated except for any non-maintenance that would not reasonably
be expected to have a Material Adverse Effect.

 

-22-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

Section 9.3. Maintenance of Properties. The Company will, and will cause each of
its Restricted Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section shall not prevent the Company or any Restricted Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 9.4. Payment of Taxes and Claims. The Company will, and will cause each
of its Subsidiaries to, file all income or similar tax returns required to be
filed in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies payable by any of them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, and all claims
for which sums have become due and payable that have or might become a Lien on
properties or assets of the Company or any Subsidiary not permitted by
Section 10.3, provided that neither the Company nor any Subsidiary need pay any
such tax or assessment or claim if (i) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (ii) the non-filing or nonpayment, as the case
may be, of all such taxes and assessments and claims in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

Section 9.5. Corporate Existence, Etc. Subject to Sections 10.4 and 10.5, the
Company will at all times preserve and keep in full force and effect its
corporate existence, and will at all times preserve and keep in full force and
effect the corporate existence of each of its Restricted Subsidiaries (unless
merged into the Company or a Restricted Subsidiary) and all rights and
franchises of the Company and its Restricted Subsidiaries unless, in the good
faith judgment of the Company, the termination of or failure to preserve and
keep in full force and effect such corporate existence, right or franchise would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 9.6. Designation of Subsidiaries. The Company may from time to time
cause any Subsidiary (other than a Subsidiary Guarantor) to be designated as an
Unrestricted Subsidiary or any Unrestricted Subsidiary to be designated a
Restricted Subsidiary; provided, however, that at the time of such designation
and immediately after giving effect thereto, (a) no Default or Event of Default
would exist under the terms of this Agreement, and (b) the Company and its
Restricted Subsidiaries would be in compliance with all of the covenants set
forth in this Section 9 and Section 10 if tested on the date of such action and
provided, further, that once a Subsidiary has been designated an Unrestricted
Subsidiary, it shall not thereafter be redesignated as a Restricted Subsidiary
on more than one occasion and once a Subsidiary has been designated a Restricted
Subsidiary, it shall not thereafter be redesignated as an Unrestricted
Subsidiary on more than one occasion. Within ten (10) days following any
designation described above, the Company will deliver to you a notice of such
designation accompanied by a certificate signed by

 

-23-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

a Senior Financial Officer of the Company certifying compliance with all
requirements of this Section 9.6 and setting forth all information required in
order to establish such compliance.

Section 9.7. Notes to Rank Pari Passu. The Notes and all other obligations under
this Agreement of the Company are and at all times shall remain direct and
unsecured obligations of the Company ranking pari passu as against the assets of
the Company with all other Notes from time to time issued and outstanding
hereunder without any preference among themselves and pari passu with all
outstanding Debt of the Company in an original principal amount in excess of
$10,000,000 which is not expressed to be subordinate or junior in rank to any
other unsecured Debt of the Company.

Section 9.8. Subsidiary Guarantors. The Company will cause any Subsidiary which
is required by the terms of any Debt of the Company in an original principal
amount in excess of $10,000,000 to become a party to, or otherwise guarantee,
such Debt to deliver to each of the holders of the Notes (concurrently with the
incurrence of any such obligation) the following items:

(a) a duly executed Subsidiary Guaranty in scope, form and substance
satisfactory to the Required Holders;

(b) a certificate signed by an authorized Responsible Officer of the Company
making representations and warranties to the effect of those contained in
Sections 5.4, 5.6 and 5.7, with respect to such Subsidiary and the Subsidiary
Guaranty, as applicable; and

(c) an opinion of counsel (who may be in-house counsel for the Company)
addressed to each of the holders of the Notes satisfactory to the Required
Holders, to the effect that the Subsidiary Guaranty by such Person has been duly
authorized, executed and delivered and that the Subsidiary Guaranty constitutes
the legal, valid and binding contract and agreement of such Person enforceable
in accordance with its terms, except as an enforcement of such terms may be
limited by bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.

Section 9.9. Books and Records. The Company will, and will cause each of its
Restricted Subsidiaries to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company or such
Restricted Subsidiary, as the case may be.

SECTION 10. NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 10.1. Consolidated Debt to Consolidated Total Capitalization. The
Company will not at any time permit the ratio of Consolidated Debt to
Consolidated Total Capitalization to exceed 60%.

 

-24-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

Section 10.2. Priority Debt. The Company will not at any time permit the
aggregate amount of all Priority Debt to exceed 30% of Consolidated Net Worth,
(Consolidated Net Worth to be determined as of the end of the then most recently
ended fiscal quarter of the Company).

Section 10.3. Limitation on Liens. The Company will not, and will not permit any
of its Restricted Subsidiaries to, directly or indirectly create, incur, assume
or permit to exist (upon the happening of a contingency or otherwise) any Lien
on or with respect to any property or asset (including, without limitation, any
document or instrument in respect of goods or accounts receivable) of the
Company or any such Restricted Subsidiary, whether now owned or held or
hereafter acquired, or any income or profits therefrom, or assign or otherwise
convey any right to receive income or profits (unless it makes, or causes to be
made, effective provision whereby the Notes will be equally and ratably secured
with any and all other obligations thereby secured, such security to be pursuant
to an agreement reasonably satisfactory to the Required Holders and, in any such
case, the Notes shall have the benefit, to the fullest extent that, and with
such priority as, the holders of the Notes may be entitled under applicable law,
of an equitable Lien on such property), except:

(a) Liens for taxes, assessments or other governmental charges that are not yet
due and payable or the payment of which is not at the time required by
Section 9.4;

(b) any attachment or judgment Lien, unless the judgment it secures shall not,
within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of any such stay;

(c) Liens incidental to the conduct of business or the ownership of properties
and assets (including landlords’, carriers’, warehousemen’s, mechanics’,
materialmen’s and other similar Liens for sums not yet due and payable) and
Liens to secure the performance of bids, tenders, leases, or trade contracts, or
to secure statutory obligations (including obligations under workers
compensation, unemployment insurance and other social security legislation),
surety or appeal bonds or other Liens incurred in the ordinary course of
business and not in connection with the borrowing of money;

(d) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to the ownership of property or assets or the ordinary conduct of the business
of the Company or any of its Restricted Subsidiaries, or Liens incidental to
minor survey exceptions and the like, provided that such Liens do not, in the
aggregate, materially detract from the value of such property;

(e) Liens securing Debt of a Restricted Subsidiary to the Company or to a
Restricted Subsidiary;

(f) Liens existing as of the Closing Date and reflected in Schedule 10.3;

 

-25-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

(g) Liens incurred after the Closing Date given to secure the payment of the
purchase price incurred in connection with the acquisition, construction or
improvement of property (other than accounts receivable or inventory) useful and
intended to be used in carrying on the business of the Company or a Restricted
Subsidiary, including Liens existing on such property at the time of acquisition
or construction thereof or Liens incurred within 365 days of such acquisition or
completion of such construction or improvement, provided that (i) the Lien shall
attach solely to the property acquired, purchased, constructed or improved;
(ii) at the time of acquisition, construction or improvement of such property
(or, in the case of any Lien incurred within three hundred sixty-five (365) days
of such acquisition or completion of such construction or improvement, at the
time of the incurrence of the Debt secured by such Lien), the aggregate amount
remaining unpaid on all Debt secured by Liens on such property, whether or not
assumed by the Company or a Restricted Subsidiary, shall not exceed the lesser
of (y) the cost of such acquisition, construction or improvement or (z) the Fair
Market Value of such property (as determined in good faith by one or more
officers of the Company to whom authority to enter into the transaction has been
delegated by the board of directors of the Company); and (iii) at the time of
such incurrence and after giving effect thereto, no Default or Event of Default
would exist;

(h) any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into the Company or a Restricted Subsidiary or its
becoming a Restricted Subsidiary (other than pursuant to Section 9.6), or any
Lien existing on any property acquired by the Company or any Restricted
Subsidiary at the time such property is so acquired (whether or not the Debt
secured thereby shall have been assumed), provided that (i) no such Lien shall
have been created or assumed in contemplation of such consolidation or merger or
such Person’s becoming a Restricted Subsidiary or such acquisition of property,
(ii) each such Lien shall extend solely to the item or items of property so
acquired and, if required by the terms of the instrument originally creating
such Lien, other property which is an improvement to or is acquired for specific
use in connection with such acquired property, and (iii) at the time of such
incurrence and after giving effect thereto, no Default or Event of Default would
exist;

(i) any extensions, renewals or replacements of any Lien permitted by the
preceding subparagraphs (f), (g) and (h) of this Section 10.3, provided that
(i) no additional property shall be encumbered by such Liens, (ii) the unpaid
principal amount of the Debt or other obligations secured thereby shall not be
increased on or after the date of any extension, renewal or replacement, and
(iii) at such time and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing;

(j) Liens securing Priority Debt of the Company or any Restricted Subsidiary,
provided that the aggregate principal amount of any such Priority Debt shall be
permitted by Section 10.2.

Section 10.4. Sales of Assets. The Company will not, and will not permit any
Restricted Subsidiary to, sell, lease or otherwise dispose of any substantial
part (as defined below) of the

 

-26-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

assets of the Company and its Restricted Subsidiaries; provided, however, that
the Company or any Restricted Subsidiary may sell, lease or otherwise dispose of
assets constituting a substantial part of the assets of the Company and its
Restricted Subsidiaries if such assets are sold in an arms length transaction
and, at such time and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing and an amount equal to the net
proceeds received from such sale, lease or other disposition (but only with
respect to that portion of such assets that exceeds the definition of
“substantial part” set forth below) shall be used within 365 days of such sale,
lease or disposition, in any combination:

(1) to acquire productive assets used or useful in carrying on the business of
the Company and its Restricted Subsidiaries and having a value at least equal to
the value of such assets sold, leased or otherwise disposed of; and/or

(2) to prepay or retire Senior Debt of the Company and/or its Restricted
Subsidiaries, provided that (i) the Company shall offer to prepay each
outstanding Note in a principal amount which equals the Ratable Portion for such
Note, and (ii) any such prepayment of the Notes shall be made at par, together
with accrued interest thereon to the date of such prepayment, but without the
payment of the Make-Whole Amount. Any offer of prepayment of the Notes pursuant
to this Section 10.4 shall be given to each holder of the Notes by written
notice that shall be delivered not less than fifteen (15) days and not more than
sixty (60) days prior to the proposed prepayment date. Each such notice shall
state that it is given pursuant to this Section and that the offer set forth in
such notice must be accepted by such holder in writing and shall also set forth
(i) the prepayment date, (ii) a description of the circumstances which give rise
to the proposed prepayment and (iii) a calculation of the Ratable Portion for
such holder’s Notes. Each holder of the Notes which desires to have its Notes
prepaid shall notify the Company in writing delivered not less than five
(5) Business Days prior to the proposed prepayment date of its acceptance of
such offer of prepayment. Prepayment of Notes pursuant to this Section 10.4
shall be made in accordance with Section 8.2 (but without payment of the
Make-Whole Amount).

As used in this Section 10.4, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Company and its
Restricted Subsidiaries if the book value of such assets, when added to the book
value of all other assets sold, leased or otherwise disposed of by the Company
and its Restricted Subsidiaries during the period of 12 consecutive months
ending on the date of such sale, lease or other disposition, exceeds 10% of the
book value of Consolidated Total Assets, determined as of the end of the fiscal
quarter immediately preceding such sale, lease or other disposition; provided
that there shall be excluded from any determination of a “substantial part” any
(i) sale or disposition of assets in the ordinary course of business of the
Company and its Restricted Subsidiaries, (ii) any transfer of assets from the
Company to any Restricted Subsidiary or from any Restricted Subsidiary to the
Company or a Restricted Subsidiary and (iii) any sale or transfer of property
acquired by the Company or any Restricted Subsidiary after the date of this
Agreement to any Person within 365 days following the acquisition or
construction of such property by the Company or any Restricted Subsidiary if the
Company or a Restricted Subsidiary shall concurrently with such sale or
transfer, lease such property, as lessee.

 

-27-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

Section 10.5. Merger and Consolidation. The Company will not, and will not
permit any of its Restricted Subsidiaries to, consolidate with or merge with any
other Person or convey, transfer or lease substantially all of its assets in a
single transaction or series of transactions to any Person; provided that:

(1) any Restricted Subsidiary of the Company may (x) consolidate with or merge
with, or convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to, (i) the Company or a Restricted
Subsidiary so long as in any merger or consolidation involving the Company, the
Company shall be the surviving or continuing corporation or (ii) any other
Person so long as the survivor is the Restricted Subsidiary, or (y) convey,
transfer or lease all of its assets in compliance with the provisions of
Section 10.4; and

(2) the foregoing restriction does not apply to the consolidation or merger of
the Company with, or the conveyance, transfer or lease of substantially all of
the assets of the Company in a single transaction or series of transactions to,
any Person so long as:

(a) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease substantially all of
the assets of the Company as an entirety, as the case may be (the “Successor
Corporation”), shall be a solvent entity organized and existing under the laws
of the United States of America, any State thereof or the District of Columbia;

(b) if the Company is not the Successor Corporation, such Successor Corporation
shall have executed and delivered to each holder of Notes its assumption of the
due and punctual performance and observance of each covenant and condition of
this Agreement (and each Supplement thereto) and the Notes (pursuant to such
agreements and instruments as shall be reasonably satisfactory to the Required
Holders), and the Successor Corporation shall have caused to be delivered to
each holder of Notes (A) an opinion of nationally recognized independent
counsel, to the effect that all agreements or instruments effecting such
assumption are enforceable in accordance with their terms and (B) if applicable,
an acknowledgment from each Subsidiary Guarantor that the Subsidiary Guaranty
continues in full force and effect; and

(c) immediately after giving effect to such transaction no Default or Event of
Default would exist.

Section 10.6. Transactions with Affiliates. The Company will not and will not
permit any Restricted Subsidiary to enter into directly or indirectly any
Material transaction or Material group of related transactions (including
without limitation the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate (other than the Company
or another Restricted Subsidiary), except pursuant to the reasonable
requirements of the Company’s or such Restricted Subsidiary’s business and upon
fair and reasonable terms that are not less favorable to the Company or such
Restricted Subsidiary than would be obtainable in a comparable arm’s-length
transaction with a Person not an Affiliate.

 

-28-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

Section 10.7. Terrorism Sanctions Regulations. The Company will not and will not
permit any Subsidiary to (a) become a Person described or designated in the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control or in Section 1 of the Anti-Terrorism Order or (b) engage in any
dealings or transactions with any such Person.

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in Section 10 or any covenant in a Supplement which specifically
provides that it shall have the benefit of this paragraph (c) or any Subsidiary
Guarantor defaults in the performance of or compliance with any term of the
Subsidiary Guaranty beyond any period of grace or cure period provided with
respect thereto; or

(d) the Company defaults in the performance of or compliance with any term
contained in Sections 10.3, 10.5 and 10.6 and such default is not remedied with
five (5) days after the earlier of (i) a Responsible Officer obtaining actual
knowledge of such default and (ii) the Company receiving written notice of such
default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this paragraph (d) of
Section 11); or

(e) the Company defaults in the performance of or compliance with any term
contained herein or in any Supplement (other than those referred to in
paragraphs (a), (b), (c) and (d) of this Section 11) and such default is not
remedied within 30 days after the earlier of (i) a Responsible Officer obtaining
actual knowledge of such default or (ii) the Company receiving written notice of
such default from any holder of a Note (any such written notice to be identified
as a “notice of default” and to refer specifically to this paragraph (d) of
Section 11); or

(f) following the execution and delivery of any Subsidiary Guaranty pursuant to
Section 9.8 hereof, if any Subsidiary Guaranty ceases to be a legally valid,
binding and enforceable obligation or contract of a Subsidiary Guarantor, or any
Subsidiary Guarantor or any party by, through or on account of any such Person,
challenges the validity, binding nature or enforceability of any such Subsidiary
Guaranty; or

 

-29-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

(g) any representation or warranty made in writing by or on behalf of the
Company or Subsidiary Guarantor in this Agreement or any Subsidiary Guaranty or
by any officer of the Company or any Subsidiary Guarantor in any writing
furnished in connection with the transactions contemplated hereby or by any
Subsidiary Guaranty proves to have been false or incorrect in any material
respect on the date as of which made; or

(h) (i) the Company or any Restricted Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest (in the payment amount of at least $100,000) on
any Debt other than the Notes that is outstanding in an aggregate principal
amount of at least $10,000,000 beyond any period of grace provided with respect
thereto, or (ii) the Company or any Restricted Subsidiary is in default in the
performance of or compliance with any term of any instrument, mortgage,
indenture or other agreement relating to any Debt other than the Notes in an
aggregate principal amount of at least $10,000,000 or any other condition
exists, and as a consequence of such default or condition such Debt has become,
or has been declared, due and payable, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Debt to convert such Debt into equity
interests), the Company or any Restricted Subsidiary has become obligated to
purchase or repay Debt other than the Notes before its regular maturity or
before its regularly scheduled dates of payment in an aggregate outstanding
principal amount of at least $10,000,000; or

(i) the Company, any Material Subsidiary or any Subsidiary Guarantor (i) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files, or consents by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

(j) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Company, any of its Material Subsidiaries or
any Subsidiary Guarantor, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company, any of its
Material Subsidiaries or any Subsidiary Guarantor, or any such petition shall be
filed against the Company, any of its Material Subsidiaries or any Subsidiary
Guarantor and such petition shall not be dismissed within 60 days; or

 

-30-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

(k) a final judgment or judgments at any one time outstanding for the payment of
money aggregating in excess of $10,000,000 (other than any judgment in which a
third party insurance provider has agreed in writing that it shall pay the full
amount of such judgment) are rendered against one or more of the Company, its
Restricted Subsidiaries or any Subsidiary Guarantor and which judgments are not,
within 60 days after entry thereof, bonded, discharged or stayed pending appeal,
or are not discharged within 60 days after the expiration of such stay; or

(l) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under Section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under Section 4042 of ERISA to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
Section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $10,000,000, (iv) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that could increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect.

As used in Section 11(l), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Company described in paragraph (i) or (j) of Section 11 (other than an Event of
Default described in clause (i) of paragraph (i) or described in clause (vi) of
paragraph (i) by virtue of the fact that such clause encompasses clause (i) of
paragraph (i)) has occurred, all the Notes of every Series then outstanding
shall automatically become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, any holder or
holders of more than 50% in aggregate principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing with respect to any Notes, any holder or holders of
Notes at the time

 

-31-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by such
holder or holders to be immediately due and payable.

Upon any Note’s becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

Section 12.3. Rescission. At any time after the Notes have been declared due and
payable pursuant to clause (b), (c) or (d) of Section 12.1, the holders of not
less than 51% in aggregate principal amount of the Notes then outstanding, by
written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes,
all principal of and Make-Whole Amount on any Notes that are due and payable and
are unpaid other than by reason of such declaration, and all interest on such
overdue principal and Make-Whole Amount and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to any Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or

 

-32-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

hereafter available at law, in equity, by statute or otherwise. Without limiting
the obligations of the Company under Section 15, the Company will pay to the
holder of each Note on demand such further amount as shall be sufficient to
cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 18(iv)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) of the same Series
(and of the same tranche if such Series has separate tranches) in exchange
therefor, in an aggregate principal amount equal to the unpaid principal amount
of the surrendered Note. Each such new Note shall be payable to such Person as
such holder may request and shall be substantially in the form of the Note of
such Series originally issued hereunder or pursuant to any Supplement. Each such
new Note shall be dated and bear interest from the date to which interest shall
have been paid on the surrendered Note or dated the date of the surrendered Note
if no interest shall have been paid thereon. The Company may require payment of
a sum sufficient to cover any stamp tax or governmental charge imposed in
respect of any such transfer of Notes. Notes shall not be transferred in
denominations of less than $100,000, provided that if necessary to enable the
registration of transfer by a holder of its entire holding of Notes, one Note
may be in a denomination of less than $100,000. Any transferee, by its
acceptance of a Note registered in its name (or the name of its nominee), shall
be deemed to have made the representation set forth in Section 6.3, provided,
that in lieu thereof such holder may (in reliance upon information provided by
the Company, which shall not be unreasonably withheld) make a representation to
the effect that the purchase by any holder of any Note will not constitute a
non-exempt prohibited transaction under section 406(a) of ERISA.

The Notes have not been registered under the Securities Act or under the
securities laws of any state and may not be transferred or resold unless
registered under the Securities Act and

 

-33-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

all applicable state securities laws or unless an exemption from the requirement
for such registration is available.

Section 13.3. Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(iv)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver not more than five
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note of the same Series (and of the same tranche if such Series has separate
tranches), dated and bearing interest from the date to which interest shall have
been paid on such lost, stolen, destroyed or mutilated Note or dated the date of
such lost, stolen, destroyed or mutilated Note if no interest shall have been
paid thereon.

SECTION 14. PAYMENTS ON NOTES.

Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount and interest becoming due and payable on the Notes shall be
made in New York, New York at the principal office of Banc of America Securities
LLC in such jurisdiction. The Company may at any time, by notice to each holder
of a Note, change the place of payment of the Notes so long as such place of
payment shall be either the principal office of the Company in such jurisdiction
or the principal office of a bank or trust company in such jurisdiction.

Section 14.2. Home Office Payment. So long as any Purchaser or Additional
Purchaser or such Purchaser’s nominee or such Additional Purchaser’s nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount and interest by the
method and at the address specified for such purpose for such Purchaser on
Schedule A hereto or, in the case of any Additional Purchaser, Schedule A
attached to any Supplement pursuant to which such Additional Purchaser is a
party, or by such other method or at such other address as such Purchaser or
Additional Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser or Additional Purchaser shall
surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office or at

 

-34-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

the place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by any
Purchaser or Additional Purchaser or such Person’s nominee, such Person will, at
its election, either endorse thereon the amount of principal paid thereon and
the last date to which interest has been paid thereon or surrender such Note to
the Company in exchange for a new Note or Notes pursuant to Section 13.2. The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note.

SECTION 15. EXPENSES, ETC.

Section 15.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay all costs and expenses (including
reasonable attorneys’ fees of a special counsel for the Purchasers or any
Additional Purchasers and, if reasonably required by the Required Holders, local
or other counsel) incurred by each Purchaser and each Additional Purchaser and
each other holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement (including any Supplement) or the Notes (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement (including
any Supplement) or the Notes or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement (including any Supplement) or the Notes, or by reason of being a
holder of any Note, and (b) the costs and expenses, including financial
advisors’ fees, incurred in connection with the insolvency or bankruptcy of the
Company or any Subsidiary or in connection with any work-out or restructuring of
the transactions contemplated hereby and by the Notes. The Company will pay, and
will save each Purchaser, each Additional Purchaser and each other holder of a
Note harmless from, all claims in respect of any fees, costs or expenses if any,
of brokers and finders (other than those, if any, retained by a Purchaser or
other holder in connection with its purchase of the Notes).

Section 15.2. Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Supplement or the Notes, and the
termination of this Agreement or any Supplement.

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein or in any Supplement shall
survive the execution and delivery of this Agreement, such Supplement and the
Notes, the purchase or transfer by any Purchaser or any Additional Purchaser of
any such Note or portion thereof or interest therein and the payment of any Note
and may be relied upon by any subsequent holder of any such Note, regardless of
any investigation made at any time by or on behalf of any Purchaser or any
Additional Purchaser or any other holder of any such Note. All statements
contained in any certificate or other instrument delivered by or on behalf of
the Company pursuant to this Agreement or any Supplement shall be deemed
representations and warranties of the Company under this Agreement; provided,
that the representations and warranties contained in any

 

-35-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

Supplement shall only be made for the benefit of the Additional Purchasers which
are party to such Supplement and the holders of the Notes issued pursuant to
such Supplement, including subsequent holders of any Note issued pursuant to
such Supplement, and shall not require the consent of the holders of existing
Notes. Subject to the preceding sentence, this Agreement (including every
Supplement) and the Notes embody the entire agreement and understanding between
the Purchasers and the Additional Purchasers and the Company and supersede all
prior agreements and understandings relating to the subject matter hereof.

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1. Requirements. (a) This Agreement (including any Supplement) and
the Notes may be amended, and the observance of any term hereof or of the Notes
may be waived (either retroactively or prospectively), with (and only with) the
written consent of the Company and the Required Holders, except that (i) no
amendment or waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6 or 21
hereof or the corresponding provision of any Supplement, or any defined term (as
it is used in any such Section or such corresponding provision of any
Supplement), will be effective as to any holder of Notes unless consented to by
such holder of Notes in writing, and (ii) no such amendment or waiver may,
without the written consent of all of the holders of Notes at the time
outstanding affected thereby, (A) subject to the provisions of Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of interest (if such change results in a
decrease in the interest rate) or of the Make-Whole Amount on, the Notes,
(B) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, or (C) amend any
of Sections 8, 11(a), 11(b), 12, 17 or 20.

(b) Supplements. Notwithstanding anything to the contrary contained herein, the
Company may enter into any Supplement providing for the issuance of one or more
Series of Additional Notes consistent with Sections 2.2 hereof without obtaining
the consent of any holder of any other Series of Notes.

Section 17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof, any Supplement or of the Notes. The Company will deliver executed or
true and correct copies of each amendment, waiver or consent effected pursuant
to the provisions of this Section 17 to each holder of outstanding Notes
promptly following the date on which it is executed and delivered by, or
receives the consent or approval of, the requisite holders of Notes.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of Notes as consideration for or as an inducement to the entering into by any
holder of Notes of any waiver or amendment of any of

 

-36-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

the terms and provisions hereof or any Supplement unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
is concurrently provided, on the same terms, ratably to each holder of Notes
then outstanding even if such holder did not consent to such waiver or
amendment.

(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by a holder of Notes that has transferred or has agreed to transfer
its Notes to the Company, any Subsidiary or any Affiliate of the Company and has
provided or has agreed to provide such written consent as a condition to such
transfer shall be void and of no force or effect except solely as to such
holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such holder.

Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note. As used herein, the term “this Agreement” and references thereto shall
mean this Agreement as it may from time to time be amended or supplemented.

Section 17.4. Notes Held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement or the Notes, or have directed the
taking of any action provided herein or in the Notes to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by the
Company or any of its Affiliates shall be deemed not to be outstanding.

SECTION 18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by a recognized overnight delivery service (with charges prepaid). Any such
notice must be sent:

(i) if to a Purchaser or such Purchaser’s nominee, to such Purchaser or such
Purchaser’s nominee at the address specified for such communications in Schedule
A to this Agreement, or at such other address as such Purchaser or such
Purchaser’s nominee shall have specified to the Company in writing pursuant to
this Section 18;

 

-37-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

(ii) if to an Additional Purchaser or such Additional Purchaser’s nominee, to
such Additional Purchaser or such Additional Purchaser’s nominee at the address
specified for such communications in Schedule A to any Supplement, or at such
other address as such Additional Purchaser or such Additional Purchaser’s
nominee shall have specified to the Company in writing,

(iii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing pursuant to this
Section 18, or

(iv) if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of Chief Financial Officer, with a copy to the General
Counsel, or at such other address as the Company shall have specified to the
holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing or by any
Additional Purchaser (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser or any Additional Purchaser, may be reproduced by such
Purchaser or such Additional Purchaser by any photographic, photostatic,
electronic, digital, or other similar process and such Purchaser or such
Additional Purchaser may destroy any original document so reproduced. The
Company agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser or
such Additional Purchaser in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser or any Additional Purchaser by or on
behalf of the Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement that is proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
when received by such Purchaser as being confidential information of the Company
or such Subsidiary, provided that such term does not include information that
(a) was publicly known or otherwise known to such Purchaser or such Additional
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by

 

-38-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

such Purchaser or such Additional Purchaser or any Person acting on such
Purchaser’s or such Additional Purchaser’s behalf, (c) otherwise becomes known
to such Purchaser or such Additional Purchaser other than through disclosure by
the Company or any Subsidiary or (d) constitutes financial statements delivered
to such Purchaser or such Additional Purchaser under Section 7.1 that are
otherwise publicly available. Each Purchaser and each Additional Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser or such Additional Purchaser in good faith
to protect confidential information of third parties delivered to such Purchaser
or such Additional Purchaser, provided that such Purchaser or such Additional
Purchaser may deliver or disclose Confidential Information to (i) such
Purchaser’s or such Additional Purchaser’s directors, trustees, officers,
employees, agents, attorneys and affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by such
Purchaser’s or such Additional Purchaser’s Notes), (ii) such Purchaser’s or such
Additional Purchaser’s financial advisors and other professional advisors who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 20, (iii) any other holder of any
Note, (iv) any Institutional Investor to which such Purchaser or such Additional
Purchaser sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this
Section 20), (v) any Person from which such Purchaser or such Additional
Purchaser offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser or such Additional
Purchaser, (vii) the National Association of Insurance Commissioners or any
similar organization, or any nationally recognized rating agency that requires
access to information about such Purchaser’s or such Additional Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser or such Additional
Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser or such Additional
Purchaser is a party or (z) if an Event of Default has occurred and is
continuing, to the extent such Purchaser or such Additional Purchaser may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under such
Purchaser’s or such Additional Purchaser’s Notes, any Subsidiary Guaranty and
this Agreement. Following a specific written request from the Company, you agree
to cooperate with the Company or any Subsidiary to the extent the Company or
such Subsidiary seeks to object to, or file pleadings or motions with respect to
(all objections, pleadings and the like to be at the sole expense of the
Company, including reimbursement to each holder of the Notes by the Company for
any out of pocket costs, fees and/or expenses that such holder may incur as a
result of such cooperation), any disclosure pursuant to clause (vii) (except in
the case of the National Association of Insurance Commissioners) or pursuant to
clause (viii) (except in the case of the matters addressed in subclause (y) or
(z) thereof); provided that you shall under no circumstances be required to
cooperate to the extent that you shall determine (in your sole discretion) that
such cooperation would be prohibited by any law or other legal or regulatory
requirement applicable to you. Each holder of a Note, by its acceptance of a
Note, will be deemed to have agreed to be bound by and to be entitled to the
benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company in connection

 

-39-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

with the delivery to any holder of a Note of information required to be
delivered to such holder under this Agreement or requested by such holder (other
than a holder that is a party to this Agreement or its nominee), such holder
will enter into an agreement with the Company embodying the provisions of this
Section 20.

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser and each Additional Purchaser shall have the right to substitute
any one of its Affiliates as the purchaser of the Notes that it has agreed to
purchase hereunder, by written notice to the Company, which notice shall be
signed by both such Purchaser or such Additional Purchaser and such Affiliate,
shall contain such Affiliate’s agreement to be bound by this Agreement and shall
contain a confirmation by such Affiliate of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser or such Additional Purchaser in this Agreement
(other than in this Section 21), shall be deemed to refer to such Affiliate in
lieu of such original Purchaser or such original Additional Purchaser. In the
event that such Affiliate is so substituted as a Purchaser or an Additional
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser or such original Additional Purchaser all of the Notes then held by
such Affiliate, upon receipt by the Company of notice of such transfer, any
reference to such Affiliate as a “Purchaser” or an “Additional Purchaser” in
this Agreement (other than in this Section 21), shall no longer be deemed to
refer to such Affiliate, but shall refer to such original Purchaser or such
original Additional Purchaser, and such original Purchaser or such original
Additional Purchaser shall again have all the rights of an original holder of
the Notes under this Agreement.

SECTION 22. MISCELLANEOUS.

Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement (including all covenants and other agreements
contained in any Supplement) by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

Section 22.2. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding (but without limiting the requirement
in Section 8.4 that the notice of any optional prepayment specify a Business Day
as the date fixed for such prepayment), any payment of principal of or
Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

Section 22.3. Accounting Terms. All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made

 

-40-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

pursuant to this Agreement shall be made in accordance with GAAP, and (ii) all
financial statements shall be prepared in accordance with GAAP.

Section 22.4. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.5. Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

Section 22.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.7. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.8. Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) The Company consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest

 

-41-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

extent permitted by applicable law, be taken and held to be valid personal
service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.

(c) Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

*    *    *    *    *

 

-42-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

The execution hereof by the Purchasers shall constitute a contract among the
Company and the Purchasers for the uses and purposes hereinabove set forth. This
Agreement may be executed in any number of counterparts, each executed
counterpart constituting an original but all together only one agreement.

 

Very truly yours, SIGMA-ALDRICH CORPORATION By   /s/ Kirk A. Richter   Name:  
Kirk A. Richter   Title:   Treasurer By   /s/ Richard A. Keffer   Name:  
Richard A. Keffer   Title:   Vice President, Secretary



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY By   /s/ David A. Barras   Name:
  David A. Barras   Title:   Its Authorized Representative

Note Purchase Agreement



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY    $100,000,000

720 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

Attention: Securities Department

Fax Number: (414) 665-7124

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Sigma-Aldrich Corporation, 5.11% Series 2006-A Senior Notes due December 5,
2011; PPN 826552 A# 8, principal, premium or interest”) to:

US Bank

777 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

ABA# 075000022

For the account of: Northwestern Mutual Life

Account No. ************

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payments and written confirmation of each such payment
to be addressed, Attention: Investment Operations, Fax Number: (414) 665-6998.

Name of Nominee in which Notes are to be issued: None

Taxpayer I.D. Number: 39-0509570

 

*** Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

SCHEDULE A

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Additional Notes” is defined in Section 2.2.

“Additional Purchasers” means purchasers of Additional Notes.

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any Person of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

“Change in Control” means any of the following events or circumstances: (a) if
any Person or Persons acting in concert together with Affiliates thereof, shall
in the aggregate, directly or indirectly, control or own (beneficially or
otherwise) more than 50% (by number of shares) of the issued and outstanding
stock of the Company; or (b) if any person (as such term is used in section
13(d) and section 14(d)(2) of the Exchange Act as in effect on the date of the
Closing) or related persons constituting a group (as such term is used in Rule
13d-5 under the Exchange Act) become the “beneficial owners” (as such term is
used in Rule 13d-3 under the Exchange Act as in effect on the date of the
Closing), directly or indirectly, of more than 50% of the total voting power of
all classes then outstanding of the Company’s voting stock.

SCHEDULE B

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

“Closing” is defined in Section 3.

“Closing Date” means the date of the Closing.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” means Sigma-Aldrich Corporation, a Delaware corporation.

“Confidential Information” is defined in Section 20.

“Consolidated Debt” means as of any date of determination the total amount of
all Debt of the Company and its Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Worth” shall mean the consolidated stockholder’s equity of the
Company and its Restricted Subsidiaries, as defined according to GAAP.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Company and its Restricted Subsidiaries, determined
on a consolidated basis in accordance with GAAP.

“Consolidated Total Capitalization” means, at any time, the sum of
(i) Consolidated Net Worth and (ii) Consolidated Debt.

“Control Event” means: (a) the execution by the Company or any of its
Subsidiaries or Affiliates of any agreement or letter of intent with respect to
any proposed transaction or event or series of transactions or events which,
individually or in the aggregate, may reasonably be expected to result in a
Change in Control; or (b) the execution of any written agreement which, when
fully performed by the parties thereto, would result in a Change in Control; or
(c) the making of any written offer by any person (as such term is used in
section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the date
of the Closing) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act as in effect on the date of the Closing) to
the holders of the common stock of the Company, which offer, if accepted by the
requisite number of holders, would result in a Change in Control.

“Debt” means, with respect to any Person means, at any time, without
duplication, including both short and long term, obligations,

(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;

(b) its liabilities for the deferred purchase price of property acquired by such
Person excluding: (i) contingent “earn-out” liabilities which are not
anticipated (by the Company) to be Material; and (ii) accounts payable arising
in the ordinary course of

 

B-2



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property;

(c) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money)
excluding letters of credit backing up worker’s compensation claims, bid bonds
and other similar obligations incurred in the Company’s and its Subsidiaries’
ordinary course of business to the extent that the aggregate face amount of such
excluded items is not, on an accumulated basis, Material;

(f) Swaps of such Person, excluding foreign forward currency contracts; and

(g) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (f) hereof.

Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (e) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means with respect to the Notes of any Series that rate of
interest that is 2% per annum above the rate of interest stated in clause (a) of
the first paragraph of the Notes of such Series (and of such tranche if such
Series has separate tranches).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

B-3



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell), as reasonably
determined in the good faith opinion of the Company’s board of directors.

“GAAP” means those generally accepted accounting principles as in effect from
time to time in the United States of America.

“Governmental Authority” means

(a) the government of

(i) the United States of America or any state or other political subdivision
thereof, or

(ii) any jurisdiction in which the Company or any Restricted Subsidiary conducts
all or any part of its business, or which has jurisdiction over any properties
of the Company or any Restricted Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Government Obligations” shall mean direct obligations of the United States of
America or any agency or instrumentality of the United States of America, the
payment or guarantee of which constitutes a full faith and credit obligation of
the United States of America.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person:

(a) to purchase such Debt or obligation or any property constituting security
therefor primarily for the purpose of assuring the owner of such Debt or
obligation of the ability of any other Person to make payment of the Debt or
obligation;

(b) to advance or supply funds (i) for the purchase or payment of such Debt or
obligation, or (ii) to maintain any working capital or other balance sheet
condition or any

 

B-4



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

income statement condition of any other Person or otherwise to advance or make
available funds for the purchase or payment of such Debt or obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Debt or obligation of the ability of any
other Person to make payment of the Debt or obligation; or

(d) otherwise to assure the owner of such Debt or obligation against loss in
respect thereof.

In any computation of the Debt or other liabilities of the obligor under any
Guaranty, the Debt or other obligations that are the subject of such Guaranty
shall be assumed to be direct obligations of such obligor.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of more than $2,000,000 of the aggregate principal amount of the Notes
then outstanding, and (c) any bank, trust company, savings and loan association
or other financial institution, any pension plan, any investment company, any
insurance company, any broker or dealer, or any other similar financial
institution or entity, regardless of legal form.

“Lease Rentals” shall mean, for any period, the aggregate amount of fixed rental
or operating lease expense payable by the Company and its Restricted
Subsidiaries with respect to leases of real and personal property (excluding
Capital Lease Obligations) determined in accordance with GAAP.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement (other than an operating lease) or
Capital Lease, upon or with respect to any property or asset of such Person
(including, in the case of stock, shareholder agreements, voting trust
agreements and all similar arrangements).

 

B-5



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

“Make-Whole Amount” shall have the meaning (i) set forth in Section 8.6 with
respect to any Series A Note and (ii) set forth in the applicable Supplement
with respect to any other Series of Notes.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Restricted
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Restricted Subsidiaries taken as a whole, or (b) the ability of the
Company to perform its obligations under this Agreement (including any
Supplement) and the Notes, (c) the ability of any Subsidiary Guarantor to
perform its obligations under the Subsidiary Guaranty or (d) the validity or
enforceability of this Agreement (including any Supplement), the Notes or the
Subsidiary Guaranty.

“Material Subsidiary” means, at any time, any Restricted Subsidiary of the
Company which, together with all other Restricted Subsidiaries of such
Restricted Subsidiary, accounts for more than (i) 5% of the consolidated assets
of the Company and its Restricted Subsidiaries or (ii) 5% of consolidated
revenue of the Company and its Restricted Subsidiaries.

“Moody’s” shall mean Moody Investors Service, Inc.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).

“Notes” is defined in Section 1.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.

“Preferred Stock” means any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.

 

B-6



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

“Priority Debt” means (without duplication), as of the date of any determination
thereof, the sum of (i) all unsecured Debt of Restricted Subsidiaries (including
all Guaranties of Debt of the Company but excluding (x) Debt owing to the
Company or any other Restricted Subsidiary, (y) Debt outstanding at the time
such Person became a Restricted Subsidiary (other than an Unrestricted
Subsidiary which is designated as a Restricted Subsidiary pursuant to
Section 9.6 hereof), provided that such Debt shall have not been incurred in
contemplation of such person becoming a Restricted Subsidiary, and (z) all
Guaranties of Debt of the Company by any Restricted Subsidiary which has also
guaranteed the Notes and (ii) all Debt of the Company and its Restricted
Subsidiaries secured by Liens other than Debt secured by Liens permitted by
subparagraphs (a) through (i), inclusive, of Section 10.3.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Public Filings” is defined in Section 5.3.

“Purchasers” means the purchasers of the Notes named in Schedule A hereto.

“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.

“Qualified Institutional Buyer” means any Person who is a qualified
institutional buyer within the meaning of such term as set forth in Rule
144(a)(1) under the Securities Act.

“Ratable Portion” means, with respect to any Note, an amount equal to the
product of (x) the amount equal to the net proceeds being so applied to the
prepayment of Senior Debt in accordance with Section 10.4(2), multiplied by
(y) a fraction the numerator of which is the outstanding principal amount of
such Note and the denominator of which is the aggregate principal amount of
Senior Debt of the Company and its Restricted Subsidiaries being prepaid
pursuant to Section 10.4(2).

“Required Holders” means, at any time, the holders of not less than 51% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates and any Notes held by parties who
are contractually required to abstain from voting with respect to matters
affecting the holders of the Notes).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Restricted Subsidiary” means any Subsidiary in which: (i) at least a majority
of the voting securities are owned by the Company and/or one or more Restricted
Subsidiaries and (ii) the Company has not designated an Unrestricted Subsidiary
by notice in writing given to the holders of the Notes.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

 

B-7



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Senior Debt” means, as of the date of any determination thereof, all
Consolidated Debt, other than Subordinated Debt.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.

“Series” means any series of Notes issued pursuant to this Agreement or any
Supplement hereto.

“Series A Notes” is defined in Section 1 of this Agreement.

“Subordinated Debt” means all unsecured Debt of the Company which shall contain
or have applicable thereto subordination provisions providing for the
subordination thereof to other Debt of the Company (including, without
limitation, the obligations of the Company under this Agreement, any Supplement
or the Notes).

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“Subsidiary Guarantor” means each Subsidiary that is party to the Subsidiary
Guaranty.

“Subsidiary Guaranty” means a subsidiary guaranty agreement executed and
delivered in connection with Section 9.8 of this Agreement.

“Supplement” is defined in Section 2.2 of this Agreement.

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency. For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the amount determined in respect thereof as of the end
of the then most recently ended fiscal quarter of such Person, based on the
assumption that such Swap had terminated at the end of such fiscal quarter, and
in making such determination, if any agreement relating to such Swap provides
for the netting of amounts payable by and to such Person thereunder or if any
such agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

 

B-8



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

“tranche” means all Notes of a Series having the same maturity, interest rate
and schedule for mandatory prepayments.

“Unrestricted Subsidiary” means any Subsidiary so designated by the Company.

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

B-9



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

CHANGES IN CORPORATE STRUCTURE

None.

SCHEDULE 4.9

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

SUBSIDIARIES OF THE COMPANY, OWNERSHIP OF SUBSIDIARY STOCK, AFFILIATES
SUBSIDIARIES

Each of the subsidiaries listed below shall be a Restricted Subsidiary unless
and until the Company shall elect to designate one more subsidiaries as an
Unrestricted Subsidiary pursuant to the provisions of the Note Purchase
Agreement.

 

    

Name of Entity - Principal Place of Business

  

Description of Operations

  

Jurisdiction of

Incorporation or

Organization

   Date of
Inc. 5, 6    Sigma-Aldrich Corporation - St. Louis, MO    Research Chemicals   
Delaware    1975 1.    Sigma-Aldrich Co. (Illinois)    Research Chemicals   
Illinois    1996 (A)    Sigma Second Street Redevelopment Corporation    Real
Estate Holding    Missouri    1983 (B)    Barton/ Second Street Redevelopment
Corporation    Real Estate Holding    Missouri    1988 (C)    Barton Real Estate
Holdings, Inc.    Real Estate Holding    Missouri    1988 (D)    Sigma
Redevelopment Corporation    Real Estate Holding    Missouri    1979 (E)    3506
South Broadway Redevelopment Corp.    Real Estate Holding    Missouri    1995
(F)    Second President Properties Company    Research Chemicals    Missouri   
1988 (G)    Olive/Ewing/Laclede Redevelopment Corporation    Real Estate Holding
   Missouri    2000 (H)    Midwest Consultants Co. - St. Louis, MO    Research
Chemicals    Missouri    1971 (i)    Little Creek Farm, Inc. - Leslie, MO   
Dormant/Inactive    Missouri    1980 (I)    Sigma F&D Division, Inc.   
Dormant/Inactive    Missouri    1974 (J)    Sigma-Aldrich China, Inc.   
Research Chemicals    Missouri    1990 (K)    Pathfinder Laboratories Company   
Dormant/Inactive    Missouri    1987 (L)    Planetary Chemical Inc.   
Dormant/Inactive    Missouri    1951 (M)    Sigma Pharmaceutical, Inc.   
Dormant/Inactive    Missouri    1971 (N)    Sigma-Aldrich B.V. (Netherlands)   
Research Chemicals    Netherlands    2000 (i)    Sigma-Aldrich Holding B.V.
(Netherlands)    Holding Company    Netherlands    2000 (ii)    Sigma-Aldrich
Chemie Holding GmbH (Germany)    Research Chemicals    Germany    1985 (iii)   
Sigma-Aldrich Chemie GmbH (Germany)    Research Chemicals    Germany    1974

SCHEDULE 5.4

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

     

Name of Entity - Principal Place of Business

  

Description of Operations

  

Jurisdiction of

Incorporation or

Organization

   Date of
Inc. (iii)     Sigma-Aldrich Producktions GmbH (Germany)    Research Chemicals
   Germany    1998 (iii)     Sigma-Ark GmbH (Germany)    Research Chemicals   
Germany    1997 (iii)     Proligo International GmbH (Germany)    Holding
Company    Germany    (iv)     Proligo Biochemie GmbH (Germany)    Synthetic
Oligo Production    Germany    (v)     Sigma-Aldrich Laborchemikalien GmbH
(Germany)    Research Chemicals    Germany    1997 (iv)     Proligo France SAS
(France)    Synthetic Oligo Production    France    (iv)     Proligo Singapore
Pte., Ltd. (Singapore)    Synthetic Oligo Production    Singapore    1997 (iv)  
  Proligo Japan KK (Japan)    Synthetic Oligo Production    Japan    (iv)    
Proligo Australia Pty. Ltd. (Australia)    Synthetic Oligo Production   
Australia    1997 (O) 14   Sigma-Aldrich Chemie Verwaltungs GmbH - Munich,
Germany    Research Chemicals    Germany    1983 (P) 14   Sigma-Aldrich
Grundstucksverwaltung GmbH & Co. K.G. - Munich, Germany    Research Chemicals   
Germany    1974 (Q)     Sigma-Aldrich Logistik GmbH    Research Chemicals   
Germany    2004 (R)     Sigma-Aldrich Israel, Ltd. - Rehovot, Israel    Research
Chemicals    Israel    1969 (S)     Sigma-Aldrich Holding S.a.r.l. (France)   
Holding Company       (i) 10   Aldrich Chemical Foreign Holding LLC - Milwaukee,
WI    Holding Company    Missouri    1989 (ii)     Sigma-Aldrich Chimie S.N.C.
Partnership - Cedex, France    Research Chemicals    France    1989 (iii)    
Sigma-Aldrich Chimie S.a.r.l. (France) - Cedex, France    Research Chemicals   
France    1987 10(i)     Sigma Chemical Foreign Holding LLC (Missouri)   
Holding Company    Missouri    1989 (T) 1,2   Aldrich Chemical Company, Inc. -
Milwaukee, WI    Research Chemicals    Delaware    1996 (i)     GLM Holdings,
Inc. - Milwaukee, WI    Dormant/Inactive    Wisconsin    1991 (i)    
Aldrich-Boranes, Inc.    Dormant/Inactive    Delaware    1989 (U)    
Sigma-Aldrich Business Holdings, Inc.    Real Estate Holding    Delaware    1996

 

5.4-2



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

     

Name of Entity - Principal Place of Business

  

Description of Operations

  

Jurisdiction of

Incorporation or

Organization

   Date of
Inc. (i)     Sigma-Aldrich Research Biochemicals, Inc. - Natick, MA    Research
Chemicals    Delaware    1997 (i)     Research Biochemicals Limited Partnership
   Dormant/Inactive    Massachusetts    1997 (V)     Sigma-Aldrich Lancaster,
Inc.    Research Chemicals    Missouri    1996 (i)     Techcare Systems, Inc. -
Redwood, CA    Research Chemicals    California    1984 (W) 3,4,11  
Sigma-Genosys of Texas, Inc. - Woodlands, Texas    Synthetic Oligo Production   
Texas    1987 (i)     Sigma Genosys LP    Research Chemicals    Texas    2001
11(i)     Sigma Genosys Holdings, LLC    Limited Liability Company    Missouri
   2001 (X)     FMI Holdings, Inc. (California)    Dormant/Inactive    Delaware
   1998 (Y)     Supelco, Inc. - Bellefonte, PA    Research Chemicals    Delaware
   1996 (i)     Advanced Separation Technologies, Inc.    Research Chemicals   
   (i)     Advanced Separation Technologies, Ltd. (U.K.)    Research Chemicals
      (Z)     James F. Burns Co., Inc.    Dormant/Inactive    Missouri    1972
(AA)     KL Acquisition Corp.    Dormant/Inactive    Missouri    1990 (i)    
Sigma-Aldrich Rus (Russia)    Limited Liability Company       (i)     Chemical
Trade, Ltd. (Russia)    Research Chemicals    Russia    1996 (i)     MedChem.
Ltd. (Russia)    Research Chemicals    Russia    1997 (ii)     SAF-Lab (Russia)
   Research Chemicals    Russia    1998 (ii)     TechMed Biochem, Ltd. (Russia)
   Dormant/Inactive    Russia    1994 (AB)     Sigma Chemical Corp.   
Dormant/Inactive    Missouri    2001 (AC) 12   Sigma-Aldrich Biotechnology
Holding Company, Inc.    Holding Company    Missouri    2001 12(i)    
Sigma-Aldrich Biotechnology LP    Research Chemicals    Missouri    2001 12(i)  
  Sigma-Aldrich Biotechnology Investment LLC    Limited Liability Company   
Missouri    2001 (AD)     Sigma-Aldrich Manufacturing LLC    Limited Liability
Company    Missouri    2004 2. 9   Sigma-Aldrich Inc. - St. Louis, MO    Sales &
Marketing of Chemical Products    Wisconsin    1996

 

5.4-3



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

     

Name of Entity - Principal Place of Business

  

Description of Operations

  

Jurisdiction of

Incorporation or

Organization

   Date of
Inc. 3.     Sigma- Aldrich Finance Co. - Hamilton, Bermuda    Holding Company   
Missouri    1996 4.     Sigma-Aldrich & Subs Foreign Sales Corporation –
Barbados    FSC    Barbados    1994 5. 7   Sigma-Aldrich Company, Ltd. - Poole,
England    Research Chemicals    United Kingdom    1987 (A)     Sigma- Aldrich
Holding, Ltd. (U.K.)    Dormant/Inactive    United Kingdom    1985 (i)    
Sigma-Genosys Limited (UK)    Research Chemicals    United Kingdom    1997 (i)  
  Sigma Chemical Company, Ltd. (U.K.)    Dormant/Inactive    United Kingdom   
1963 (ii)     Wessex Biochemicals Ltd. (U.K.)    Dormant/Inactive    United
Kingdom    1963 (i)     Aldrich Chemical Company, Ltd. (U.K.)   
Dormant/Inactive    United Kingdom    1959 (ii)     Webnest, Ltd. (U.K.)   
Dormant/Inactive    United Kingdom    1973 (i)     Bristol Organics Ltd. (U.K.)
   Dormant/Inactive    United Kingdom    1970 (i)     B-Line Systems Limited
(U.K.)    Dormant/Inactive    United Kingdom    1990 (i)     Ultrafine
Ltd.(U.K.)    Chemical Mfg.    United Kingdom    1983 (B)     SAFC Biosciences
Limited (U.K.)    Biopharmaceutical Mfg.    United Kingdom    1999 (C)    
Pharmorphix Limited (U.K.)    Solid Form Chemistry    United Kingdom    6.    
Sigma-Aldrich (Switzerland) Holding AG – Buchs, Switzerland    Holding Company
   Switzerland    1950 (A)     Sigma-Aldrich Chemie GmbH (Switzerland)   
Research Chemicals    Switzerland    1999 (B)     Sigma-Aldrich Production GmbH
(Switzerland)    Research Chemicals    Switzerland    1999 (i)     Sigma-Aldrich
GmbH (Switzerland)    Holding Company    Switzerland    1999 (C)    
Sigma-Aldrich (Shanghai) Trading Co., Ltd. (China)          (D)    
Sigma-Aldrich Denmark A/S – Denmark    Research Chemicals    Denmark    1998 (E)
    Sigma-Aldrich Finland Oy - Helsinki, Finland    Research Chemicals   
Finland    1994 (F)     Sigma-Aldrich Norway AS - Oslo, Norway    Research
Chemicals    Norway    1996 (G)     Sigma-Aldrich Sweden AB - Stockholm, Sweden
   Research Chemicals    Sweden    1954

 

5.4-4



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

     

Name of Entity - Principal Place of Business

  

Description of Operations

  

Jurisdiction of

Incorporation or

Organization

   Date of
Inc. (H)     Sigma-Aldrich Italia S.r.l.- Milano, Italy    Research Chemicals   
Italy    1987 (i)     Sigma-Aldrich S.r.l.- Milano, Italy    Research Chemicals
   Italy    2000 (I)     Sigma-Aldrich N.V./S.A. - Bornem, Belgium    Research
Chemicals    Belgium    1984 (i)     Sigma Chemie B.V. (The Netherlands)   
Research Chemicals    Holland    1995 (J)     Fluka Chemical Corp. (Delaware)   
Dormant/Inactive    Delaware    1996 (K)     Fluka Chemical Company, Ltd. (U.K.)
   Dormant/Inactive    United Kingdom    1967 7.     Sigma-Aldrich Foreign
Holding Company - St. Louis, Missouri    Holding Company    Missouri    1989 (A)
    Sigma-Aldrich Handels GmbH - Vienna, Austria    Research Chemicals   
Austria    1993 (B)     Sigma-Aldrich de Argentina S.A. - Buenos Aires,
Argentina    Research Chemicals    Argentina    1997 (C) 13   Sigma-Aldrich
Oceania Pty. Limited    Holding Company    Australia    2005 (D) 8,13  
Sigma-Aldrich Pty., Limited - N.S.W. 2154, Australia    Research Chemicals   
Australia    1991 (i)     Sigma-Aldrich Australian General Partnership   
Holding Company    Australia    2005 (ii)     Sigma-Aldrich New Zealand Co.   
Research Chemicals    New Zealand    2005 (i)     SAFC Biosciences Pty Ltd.   
Serum Collection & Processing    Australia    2002 (E)     Sigma-Aldrich Quimica
Brasil Ltda. - Sao Paulo, Brazil    Research Chemicals    Brazil    1992 (F)    
Sigma-Aldrich spol. s.r.o. – Czech Republic    Research Chemicals    Czech
Republic    1992 (G)     Sigma-Aldrich Canada, Ltd. - Ontario, Canada   
Research Chemicals    Canada    1980 (H)     Sigma-Aldrich (OM) Ltd. – Athens,
Greece    Research Chemicals    Greece    1997 (I)     Sigma-Aldrich Kft. -
Budapest, Hungary    Research Chemicals    Hungry    1993 (J)     Sigma-Aldrich
India (Bangalore) Branch    Research Chemicals    India    1992 (K)    
Sigma-Aldrich Chemicals Pvt Ltd.    Research Chemicals    India    2003 (L)    
Sigma-Aldrich Financial Services Limited - Dublin, Ireland    Holding Company   
Ireland    1998 (M)     Sigma-Aldrich Japan K.K. – Tokyo, Japan    Research
Chemicals    Japan    1986

 

5.4-5



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

    

Name of Entity - Principal Place of Business

  

Description of Operations

  

Jurisdiction of

Incorporation or

Organization

   Date of
Inc. (N)    Sigma-Aldrich Holding Ltd. – Seoul, Korea    Holding Company   
Korea    (i)    Sigma-Aldrich Korea, Ltd. – Seoul, Korea    Research Chemicals
   Korea    1995 (O)    Sigma-Aldrich Quimica, S.A. de C.V. (Mexico)    Research
Chemicals    Mexico    1993 (P)    Sigma-Aldrich Sp. z.o.o - Piznan, Poland   
Research Chemicals    Poland    1994 (Q)    Sigma-Aldrich Quimica S.A. - Madrid,
Spain    Research Chemicals    Spain    1989 (i)    Sigma-Aldrich Quimica S.A.
(Portugal) Branch    Research Chemicals    Portugal    1998 (R)    Sigma-Aldrich
Pte, Ltd. (Singapore)    Research Chemicals    Singapore    1994 (i)   
Sigma-Aldrich (m) Sdn. Bhd.- Kuala Lumpur, Malaysia    Research Chemicals   
Malaysia    1997 (S)    Sigma-Aldrich Pty. Ltd. – Midrand, South Africa   
Research Chemicals    South Africa    1995 (T)    Silverberry Limited (Ireland)
      Ireland    (i)    Shrawdine Limited (Ireland)       Ireland    (i)   
Sigma-Aldrich Ireland Ltd. (Ireland)    Research Chemicals    Ireland    1997
(i)    SAFC Arklow Limited (Ireland)    Research Chemicals    Ireland    1982 8.
   Sigma-Aldrich Insurance Company Ltd.    Insurance Company    Bermuda    2002
9.    SAFC, Inc. (formerly Tetrionics, Inc.)    Pharmacological Compound Manf   
Wisconsin    1990 10.    SAFC-JRH Holding Company, Inc.    Holding Company   
Delaware    1998 (A)    SAFC Biosciences Inc.    Biopharmaceutical Mfg. & Ser   
California    1979

Additional Joint Venture and Partnership information.

 

1. Aldrich Chemical Company, Inc. own 60% of AAPL Joint Venture

 

2. Aldrich Chemical Company, Inc. owns 39.11% of CAMAG Chemie-Erzeugnisse and
Adsorptionstechnik AG

 

3. Sigma-Genosys of Texas, Inc. and Glen Research Corporation own 50.1% and
49.9% respectively of Genosys Biotin Partners partnership.

 

4. Sigma-Genosys of Texas, Inc. owns 37.5% of Chemicus, Inc. (Chemicus, Inc. is
an inactive company as of 12/98)

 

5. Sigma-Aldrich Corporation owns 7% investment of Procognia Limited (in the
United Kingdom)

 

6. Sigma-Aldrich Corporation owns 5.5% investment of Rubicon Genomics, Inc.

 

7. Sigma-Aldrich Company Ltd. (UK) purchased equity in Oxford Bio Media, a UK
company

 

5.4-6



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

8. Sigma-Aldrich pty. Ltd. (Australia) purchased equity in Benitec, Ltd., an
Australian company

 

9. Sigma-Aldrich, Inc. purchased equity in Cyntellect, Inc. (12.2%)

 

10. Ownership interest in Sigma-Aldrich Chimie SNC Partnership (France): Sigma
Chemical Foreign Holding Co. 23% and Aldrich Chemical Foreign Holding Co. 77%

 

11. Ownership interest in Sigma-Genosys L.P.Partnership: Sigma-Genosys Holdings,
L.L.C. 99% and Sigma-Genosys of Texas, Inc. 1%

 

12. Ownership interest in Sigma-Aldrich Biotechnology L.P. Partnership:
Sigma-Aldrich Biotechnology Investment, L.L.C. 99% and Sigma-Aldrich
Biotechnology Holding Co., Inc. 1%

 

13. Ownership interest in Sigma-Aldrich Australian General Partnership:
Sigma-Aldrich Oceania Pty. Limited 99% and Sigma-Aldrich Pty. Limited 1%

 

14. Ownership interest in Sigma-Aldrich Grundstucks-Verwaltung GmbH & Co KG
Partnership (Germany): Sigma-Aldrich Co. 95% and Sigma-Aldrich Chemie
Verwaltungs GmbH 5%

 

5.4-7



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

FINANCIAL STATEMENTS

The following Financial Statements are included in and provided with the 2005
Sigma-Aldrich Corporation Annual Report:

 

•  

Consolidated Statements of Income for the years ended December 31, 2005, 2004
and 2003

 

•  

Consolidated Balance Sheets as of December 31, 2005 and 2004

 

•  

Consolidated Statement of Stockholders’ Equity for the years ended December 31,
2005, 2004 and 2003

 

•  

Consolidated Statements of Cash Flows for the years ended December 31, 2005,
2004 and 2003

SCHEDULE 5.5

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

LICENSES, PERMITS, ETC.

None.

SCHEDULE 5.11

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

EXISTING DEBT; FUTURE LIENS

 

1. Credit Agreement dated as of December 12, 2001, by and among the Company, the
lenders party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent, as amended.

 

Lender

   Commitment

Wells Fargo Bank, National Association

   $ 25,000,000

Wachovia Bank, N.A.

   $ 22,500,000

U.S. Bank N.A.

   $ 22,500,000

ABN AMRO Bank N.V.

   $ 17,500,000

Bank of Tokyo-Mitsubishi, Ltd., Chicago Branch

   $ 17,500,000

BNP Paribas

   $ 7,500,000

Comerica Bank

   $ 7,500,000

Commerce Bank, N.A.

   $ 7,500,000

The Fuji Bank, Limited

   $ 7,500,000

National City Bank of Michigan/Illinois

   $ 7,500,000

The Northern Trust Company

   $ 7,500,000

TOTAL

   $ 150,000,000

 

2. Credit Agreement dated as of February 23, 2005 by and among the Company, the
lenders party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent.

REVOLVING COMMITMENTS

 

Lender

   Commitment

Wells Fargo Bank, National Association

   $ 30,000,000

Wachovia Bank, N.A.

   $ 30,000,000

The Bank of Tokyo-Mitsubishi, Ltd., Chicago Branch

   $ 21,250,000

U.S. Bank N.A.

   $ 17,500,000

ABN AMRO Bank N.V.

   $ 17,500,000

Commerce Bank, N.A.

   $ 8,750,000

Comerica Bank

   $ 6,250,000

The Northern Trust Company

   $ 6,250,000

BNP Paribas

   $ 6,250,000

Mizuho Corporate Bank, Ltd.

   $ 6,250,000

TOTAL

   $ 150,000,000

SCHEDULE 5.15

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

TERM COMMITMENTS

 

Lender

   Commitment

Wells Fargo Bank, National Association

   $ 24,000,000

Wachovia Bank, N.A.

   $ 24,000,000

The Bank of Tokyo-Mitsubishi, Ltd., Chicago Branch

   $ 17,000,000

U.S. Bank N.A.

   $ 14,000,000

ABN AMRO Bank N.V.

   $ 14,000,000

Commerce Bank, N.A.

   $ 7,000,000

Comerica Bank

   $ 5,000,000

The Northern Trust Company

   $ 5,000,000

BNP Paribas

   $ 5,000,000

Mizuho Corporate Bank, Ltd.

   $ 5,000,000

TOTAL

   $ 120,000,000

 

3. Credit Agreement dated as of December 15, 2005 by and among Sigma-Aldrich
(Switzerland) Holding AG, as borrower, the lenders from time to time party
thereto, Wells Fargo Bank, National Association, as Administrative Agent and
Lead Arranger.

COMMITMENTS

 

Lender

   Commitment

Wells Fargo Bank, National Association

   CHF 25,999,999

BNP Paribas

   CHF 17,333,333

TOTAL

   CHF 43,333,332

 

4. Private Placement dated September 12, 2001 by and among the Company, as
borrower, the lender thereto, State Farm Life Insurance Company.

COMMITMENTS

 

Lender

   Commitment

State Farm Life Insurance Company

   $ 100,000,000

TOTAL

   $ 100,000,000

 

5. Private Placement dated November 20, 2001 by and among the Company, as
borrower, the lenders thereto, Prudential Financial and Mass Mutual with
November 20, 2006 maturity date. (Note: this loan was paid off on 11/20/06)

COMMITMENTS

 

Lender

   Commitment

Prudential Financial

   $ 54,000,000

Mass Mutual

   $ 21,000,000

TOTAL

   $ 75,000,000

 

6. Commercial Paper Outstanding as of September 30, 2006

COMMITMENTS

 

Lender

   Commitment

Various

   $ 194,800,000

TOTAL

   $ 194,800,000

 

5.15-2



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

7. Revolving Credit Facility by and among Sigma-Aldrich Japan K.K., as borrower,
the lender thereto, Bank of Tokyo-Mitsubishi UFJ.

COMMITMENTS

 

Lender

   Commitment

Bank of Tokyo-Mitsubishi UFJ

   YEN 1,200,000,000

TOTAL

   YEN 1,200,000,000

 

8. Revolving Credit Facility by and among Sigma-Aldrich Korea Ltd., as borrower,
the lender thereto, Bank of Tokyo-Mitsubishi UFJ.

COMMITMENTS

 

Lender

   Commitment

Bank of Tokyo-Mitsubishi UFJ

   KRW 20,000,000,000

TOTAL

   KRW 20,000,000,000

 

9. Operating Lease by and among Sigma-Aldrich Pte, Ltd.(Singapore), as borrower,
the lender thereto, ABN AMRO Bank.

COMMITMENTS

 

Lender

   Commitment

ABN AMRO Bank

   SGD 54,834

TOTAL

   SGD 54,834

 

10. Supply Agreement by and among Proligo International GmbH (Germany), as
borrower, the lender thereto, Genset As.

COMMITMENTS

 

Lender

   Commitment

Genset As

   EUR 109,210

TOTAL

   EUR 109,210

 

11. Loan by and among Proligo Biochemie GmbH (Germany), as borrower, the lender
thereto, Westdeutsche Kreditbank.

COMMITMENTS

 

Lender

   Commitment

Westdeutsche Kreditbank

   EUR 32,018

TOTAL

   EUR 32,018

 

5.15-3



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

12. Car Lease by and among Proligo Australia Pty. Ltd. as borrower, the lender
thereto, GE Capital Finance.

COMMITMENTS

 

Lender

   Commitment

GE Capital Finance

   AUD 15,760

TOTAL

   AUD 15,760

 

5.15-4



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

EXISTING LIENS

None.

SCHEDULE 10.3

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

[FORM OF SERIES A NOTE]

SIGMA-ALDRICH CORPORATION

5.11% SERIES 2006-A SENIOR NOTE DUE DECEMBER 5, 2011

 

No. [            ]

  [Date]

$[                    ]

  PPN 826552 A# 8

FOR VALUE RECEIVED, the undersigned, SIGMA-ALDRICH CORPORATION (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Delaware, hereby promises to pay to [                    ] or registered
assigns, the principal sum of [                    ] DOLLARS (or so much thereof
as shall not have been prepaid) on December 5, 2011 with interest (computed on
the basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 5.11% per annum from the date hereof, payable
semi-annually, on the 5th day of June and December in each year and at maturity,
commencing on June 5, 2007, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, at a rate per annum from time
to time equal to 7.11%, on any overdue payment of interest and, during the
continuance of an Event of Default, on the unpaid balance hereof and on any
overdue payment of any Make-Whole Amount, payable semiannually as aforesaid (or,
at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A. in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of December 5, 2006 (as from
time to time amended, supplemented or modified, the “Note Purchase Agreement”),
between the Company and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement, provided, that in lieu thereof such holder may (in reliance upon
information provided by the Company, which shall not be unreasonably withheld)
make a representation to the effect that the purchase by any holder of any Note
will not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the

EXHIBIT 1

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

The Company will make required prepayments of principal on the date and in the
amounts specified in the Note Agreement. This Note is subject to optional
prepayment, in whole or from time to time in part, at the times and on the terms
specified in the Note Purchase Agreement, but not otherwise.

Pursuant to the Subsidiary Guaranty Agreement dated as of December 5, 2006 (as
amended, restated or otherwise modified from time to time, the “Subsidiary
Guaranty”), certain Subsidiaries of the Company have absolutely and
unconditionally guaranteed payment in full of the principal of, Make-Whole
Amount, if any, and interest on this Note and the performance by the Company of
its obligations contained in the Note Purchase Agreement all as more fully set
forth in said Subsidiary Guaranty.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

SIGMA-ALDRICH CORPORATION By        Name:      

  Title:      

 

E-1-2



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

FORM OF OPINION OF SPECIAL COUNSEL

TO THE COMPANY

The closing opinion of Bryan Cave LLP, special counsel to the Company, which is
called for by Section 4.4 of the Note Purchase Agreement, shall be dated the
date of Closing and addressed to the Purchasers, shall be satisfactory in scope
and form to each Purchaser and shall be to the effect that:

1. The Company has the full corporate power and the corporate authority to
conduct the activities in which it is now engaged and is duly licensed or
qualified and is in good standing as a foreign corporation in each jurisdiction
in which the character of the properties owned or leased by it or the nature of
the business transacted by it makes such licensing or qualification necessary
except in jurisdictions where the failure to be so qualified or licensed would
not have a material adverse effect on the business of the Company.

2. The issuance and sale of the Series A Notes, the execution, delivery and
performance by the Company of the Note Purchase Agreement do not violate any
provision of any law or other rule or regulation of any Governmental Authority
applicable to the Company or conflict with or result in any breach of any of the
provisions of or constitute a default under or result in the creation or
imposition of any Lien upon any property of the Company pursuant to the
provisions of the Articles or Certificate of Incorporation or By-laws, or such
similar organizational or governing instrument, as the case may be, of the
Company or any agreement or other instrument known to such counsel to which the
Company is a party or by which the Company may be bound.

3. There are no actions, suits or proceedings pending or, to the knowledge of
such counsel after due inquiry, threatened against or affecting the Company or
any Subsidiary in any court or before any governmental authority or arbitration
board or tribunal which, if adversely determined, would have a materially
adverse effect on the properties, business, profits or condition, (financial or
otherwise) of the Company and its Subsidiaries or the ability of the Company to
perform its obligations under the Note Purchase Agreement and the Series A Notes
or on the legality, validity or enforceability of the Company’s obligations
under the Note Purchase Agreement and the Series A Notes. To the knowledge of
such counsel, neither the Company nor any Subsidiary is in default with respect
to any court or governmental authority, or arbitration board or tribunal.

4. The Note Purchase Agreement has been duly authorized by all necessary
corporate action on the part of the Company, has been duly executed and
delivered by the Company and constitutes the legal, valid and binding contract
of the Company enforceable against the Company in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting creditors’ rights generally, and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).

EXHIBIT 4.4(a)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

5. The Series A Notes have been duly authorized by all necessary corporate
action on the part of the Company, have been duly executed and delivered by the
Company and constitute the legal, valid and binding contract of the Company
enforceable against the Company in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent conveyance and similar laws affecting
creditors’ rights generally, and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law).

6. No approval, consent or withholding of objection on the part of, or filing,
registration or qualification with, any governmental body, Federal or state, is
necessary in connection with the execution and delivery of the Note Purchase
Agreement or the Series A Notes.

7. The issuance, sale and delivery of the Series A Notes under the circumstances
contemplated by the Note Purchase Agreement do not, under existing law, require
the registration of the Series A Notes under the Securities Act of 1933, as
amended, or the qualification of an indenture under the Trust Indenture Act of
1939, as amended.

8. Neither the issuance of the Series A Notes nor the application of the
proceeds of the sale of the Series A Notes will violate or result in a violation
of Section 7 of the Securities Exchange Act of 1934, as amended, or any
regulation issued pursuant thereto, including, without limitation, Regulation T,
U or X of the Board of Governors of the Federal Reserve System.

9. The Company is not an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

The opinion of Bryan Cave LLP, shall cover such other matters relating to the
sale of the Notes as each Purchaser may reasonably request and successors and
assigns of the Purchasers shall be entitled to rely on such opinion. With
respect to matters of fact on which such opinion is based, such counsel shall be
entitled to rely on appropriate certificates of public officials and other
officers of the Company and its Subsidiaries.

 

E-4.4(b)-2



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

FORM OF OPINION OF SPECIAL COUNSEL

TO THE PURCHASERS

The closing opinion of Chapman and Cutler LLP, special counsel to the
Purchasers, called for by Section 4.4 of the Note Purchase Agreement, shall be
dated the date of Closing and addressed to each Purchaser, shall be satisfactory
in form and substance to each Purchaser and shall be to the effect that:

1. The Company is a corporation, validly existing and in good standing under the
laws of its jurisdiction of incorporation and has the corporate power and the
corporate authority to execute and deliver the Note Purchase Agreement and to
issue the Series A Notes.

2. The Note Purchase Agreement has been duly authorized by all necessary
corporate action on the part of the Company, has been duly executed and
delivered by the Company and constitutes the legal, valid and binding contract
of the Company enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance and similar laws affecting creditors’ rights
generally, and general principles of equity (regardless of whether the
application of such principles is considered in a proceeding in equity or at
law).

3. The Series A Notes have been duly authorized by all necessary corporate
action on the part of the Company, and the Notes being delivered on the date
hereof have been duly executed and delivered by the Company and constitute the
legal, valid and binding obligations of the Company enforceable in accordance
with their terms, subject to bankruptcy, insolvency, fraudulent conveyance and
similar laws affecting creditors’ rights generally, and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law).

4. The issuance, sale and delivery of the Series A Notes and the execution and
delivery of the Subsidiary Guaranty under the circumstances contemplated by the
Note Purchase Agreement and the Subsidiary Guaranty do not, under existing law,
require the registration of the Series A Notes or the Subsidiary Guaranty under
the Securities Act of 1933, as amended, or the qualification of an indenture
under the Trust Indenture Act of 1939, as amended.

EXHIBIT 4.4(b)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

With respect to matters of fact upon which such opinion is based, Chapman and
Cutler LLP may rely on appropriate certificates of public officials and officers
of the Company and upon representations of the Company and the Purchasers
delivered in connection with the issuance and sale of the Series A Notes.

In rendering the opinion set forth in paragraph 1 above, Chapman and Cutler LLP
may rely, as to matters referred to in paragraph 1, solely upon an examination
of the Articles of Incorporation certified by, and a certificate of good
standing of the Company from, the Secretary of State of the State of Delaware,
the Bylaws of the Company and the general business corporation law of the State
of Delaware. The opinion of Chapman and Cutler LLP is limited to the laws of the
State of New York, the general business corporation law of the State of Delaware
and the Federal laws of the United States.

 

E-4.4(c)-2



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

--------------------------------------------------------------------------------

SIGMA-ALDRICH CORPORATION

[NUMBER] SUPPLEMENT TO NOTE PURCHASE AGREEMENT

Dated as of ______________________

Re:             $                         % Series              Senior Notes

DUE                         

 

--------------------------------------------------------------------------------

EXHIBIT S

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

SIGMA-ALDRICH CORPORATION

3050 SPRUCE STREET

ST. LOUIS, MISSOURI 63103

Dated as of

                    , 20    

To the Purchaser(s) named in

Schedule A hereto

Ladies and Gentlemen:

This [Number] Supplement to Note Purchase Agreement (the “Supplement”) is
between SIGMA-ALDRICH CORPORATION, a Delaware corporation (the “Company”), and
the institutional investors named on Schedule A attached hereto (the
“Purchasers”).

Reference is hereby made to that certain Note Purchase Agreement dated as of
December 5, 2006 (the “Note Purchase Agreement”) between the Company and the
purchasers listed on Schedule A thereto. All capitalized terms not otherwise
defined herein shall have the same meaning as specified in the Note Purchase
Agreement. Reference is further made to Section 4.14 of the Note Purchase
Agreement which requires that, prior to the delivery of any Additional Notes,
the Company and each Additional Purchaser shall execute and deliver a
Supplement.

The Company hereby agrees with the Purchaser(s) as follows:

1. The Company has authorized the issue and sale of $__________ aggregate
principal amount of its _____% Series ______ Senior Notes due _________, ____
(the “Series ______ Notes”). The Series ____ Notes, together with the Series A
Notes [and the Series ____ Notes] initially issued pursuant to the Note Purchase
Agreement [and the _________ Supplement] and each series of Additional Notes
which may from time to time hereafter be issued pursuant to the provisions of
Section 2.2 of the Note Purchase Agreement, are collectively referred to as the
“Notes” (such term shall also include any such notes issued in substitution
therefor pursuant to Section 13 of the Note Purchase Agreement). The Series
_____ Notes shall be substantially in the form set out in Exhibit 1 hereto with
such changes therefrom, if any, as may be approved by the Purchaser(s) and the
Company.

2. Subject to the terms and conditions hereof and as set forth in the Note
Purchase Agreement and on the basis of the representations and warranties
hereinafter set forth, the Company agrees to issue and sell to each Purchaser,
and each Purchaser agrees to purchase from the Company, Series _____ Notes in
the principal amount set forth opposite such Purchaser’s name on Schedule A
hereto at a price of 100% of the principal amount thereof on the closing date
hereinafter mentioned.



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

3. The sale and purchase of the Series ______ Notes to be purchased by each
Purchaser shall occur at the offices of [            ] at 10:00 A.M. Chicago
time, at a closing (the “Closing”) on ______, ____ or on such other Business Day
thereafter on or prior to _______, ____ as may be agreed upon by the Company and
the Purchasers. At the Closing, the Company will deliver to each Purchaser the
Series ______ Notes to be purchased by such Purchaser in the form of a single
Series ______ Note (or such greater number of Series ______ Notes in
denominations of at least $100,000 as such Purchaser may request) dated the date
of the Closing and registered in such Purchaser’s name (or in the name of such
Purchaser’s nominee), against delivery by such Purchaser to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to account number [                    ] at ____________ Bank, [Insert
Bank address, ABA number for wire transfers, and any other relevant wire
transfer information]. If, at the Closing, the Company shall fail to tender such
Series ______ Notes to any Purchaser as provided above in this Section 3, or any
of the conditions specified in Section 4 shall not have been fulfilled to any
Purchaser’s satisfaction, such Purchaser shall, at such Purchaser’s election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights such Purchaser may have by reason of such failure or such
nonfulfillment.

4. The obligation of each Purchaser to purchase and pay for the Series ______
Notes to be sold to such Purchaser at the Closing is subject to the fulfillment
to such Purchaser’s satisfaction, prior to the Closing, of the conditions set
forth in Section 4 of the Note Purchase Agreement with respect to the Series
______ Notes to be purchased at the Closing, and to the following additional
conditions:

(a) Except as supplemented, amended or superceded by the representations and
warranties set forth in Exhibit A hereto, each of the representations and
warranties of the Company set forth in Section 5 of the Note Purchase Agreement
shall be correct as of the date of Closing and the Company shall have delivered
to each Purchaser an Officer’s Certificate, dated the date of the Closing
certifying that such condition has been fulfilled.

(b) Contemporaneously with the Closing, the Company shall sell to each
Purchaser, and each Purchaser shall purchase, the Series ______ Notes to be
purchased by such Purchaser at the Closing as specified in Schedule A.

5. [Here insert special provisions for Series ______ Notes including prepayment
provisions applicable to Series ______ Notes (including Make-Whole Amount) and
closing conditions applicable to Series ______ Notes].

6. Each Purchaser represents and warrants that the representations and
warranties set forth in Section 6 of the Note Purchase Agreement are true and
correct on the date hereof with respect to the purchase of the Series ______
Notes by such Purchaser.

7. The Company and each Purchaser agree to be bound by and comply with the terms
and provisions of the Note Purchase Agreement as fully and completely as if such
Purchaser were an original signatory to the Note Purchase Agreement.

 

-2-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

The execution hereof shall constitute a contract between the Company and the
Purchaser(s) for the uses and purposes hereinabove set forth, and this agreement
may be executed in any number of counterparts, each executed counterpart
constituting an original but all together only one agreement.

 

SIGMA-ALDRICH CORPORATION By        Name:   Title:

Accepted as of __________, _____

 

[VARIATION] By        Name:   Title:

 

-3-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL

AMOUNT OF
SERIES

______ NOTES
TO BE PURCHASED

[NAME OF PURCHASER]    $  

(1)    All payments by wire transfer of immediately available funds to:

  

with sufficient information to identify the source and application of such
funds.

  

(2)    All notices of payments and written confirmations of such wire transfers:

  

(3)    All other communications:

  

SCHEDULE A

(to Supplement)



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

SUPPLEMENTAL REPRESENTATIONS

The Company represents and warrants to each Purchaser that except as hereinafter
set forth in this Exhibit A, each of the representations and warranties set
forth in Section 5 of the Note Purchase Agreement is true and correct in all
material respects as of the date hereof with respect to the Series ______ Notes
with the same force and effect as if each reference to “Series A Notes” set
forth therein was modified to refer the “Series ______ Notes” and each reference
to “this Agreement” therein was modified to refer to the Note Purchase Agreement
as supplemented by the _______ Supplement. The Section references hereinafter
set forth correspond to the similar sections of the Note Purchase Agreement
which are supplemented hereby:

Section 5.3. Disclosure. The Company, through its agent, Banc of America
Securities LLC has delivered to each Purchaser a copy of a Private Placement
Memorandum, dated ____________ (the “Memorandum”), relating to the transactions
contemplated by the ______ Supplement. The Memorandum fairly describes, in all
material respects, the general nature of the business and principal properties
of the Company and its Restricted Subsidiaries. The Note Purchase Agreement, the
Memorandum, the documents, certificates or other writings delivered to each
Purchaser by or on behalf of the Company in connection with the transactions
contemplated by the Note Purchase Agreement and the _______ Supplement and the
financial statements listed in Schedule 5.5 to the _____ Supplement, taken as a
whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein not misleading in
light of the circumstances under which they were made. Since ____________, there
has been no change in the financial condition, operations, business, properties
or prospects of the Company or any Restricted Subsidiary except changes that
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect. There is no fact known to the Company that would
reasonably be expected to have a Material Adverse Effect that has not been set
forth herein or in the Memorandum or in the other documents, certificates and
other writings delivered to each Purchaser by or on behalf of the Company
specifically for use in connection with the transactions contemplated hereby.

Section 5.4. Organization and Ownership of Shares of Subsidiaries. (a) Schedule
5.4 to the ______ Supplement contains (except as noted therein) complete and
correct lists of (i) the Company’s Restricted and Unrestricted Subsidiaries, and
showing, as to each Subsidiary, the correct name thereof, the jurisdiction of
its organization, and the percentage of shares of each class of its capital
stock or similar equity interests outstanding owned by the Company and each
other Subsidiary, and all other investments of the Company and its Restricted
Subsidiaries, (ii) the Company’s Affiliates, other than Subsidiaries, and
(iii) the Company’s directors and senior officers.

Section 5.13. Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Series __ Notes or any similar securities
for sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers and not more than [            ] other Institutional Investors, each
of which has been offered the Series ______ Notes at a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of Section 5 of the Securities Act.

 

EXHIBIT A

(to Supplement)



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Series ______ Notes to ______________ and for
general corporate purposes. No part of the proceeds from the sale of the Series
______ Notes pursuant to the _____ Supplement will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 2% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 2% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

Section 5.15. Existing Debt; Future Liens. (a) Schedule 5.15 to the _________
Supplement sets forth a complete and correct list of all outstanding Debt of the
Company and its Restricted Subsidiaries as of _____________, since which date
there has been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Debt of the Company or its Restricted
Subsidiaries. Neither the Company nor any Restricted Subsidiary is in default
and no waiver of default is currently in effect, in the payment of any principal
or interest on any Debt of the Company or such Subsidiary and no event or
condition exists with respect to any Debt of the Company or any Restricted
Subsidiary that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Debt to become due and payable
before its stated maturity or before its regularly scheduled dates of payment.

[Add any additional Sections as appropriate at the time the Series ______ Notes
are issued]

 

-2-



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

[FORM OF SERIES ______ NOTE]

SIGMA-ALDRICH CORPORATION

___% SERIES ______ SENIOR NOTE DUE ______________

 

No. [_________]

   [Date]

$[                    ]

   PPN [____________]

FOR VALUE RECEIVED, the undersigned, Sigma-Aldrich Corporation, a Delaware
corporation (herein called the “Company”), a corporation organized and existing
under the laws of the State of ____________, hereby promises to pay to
[                    ], or registered assigns, the principal sum of
[                    ] DOLLARS (or so much thereof as shall not have been
prepaid) on _______________, with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance hereof at the rate of
____% per annum from the date hereof, payable semiannually, on the _____ day of
______ and ______ in each year, commencing on the first of such dates after the
date hereof, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, at a rate per annum from time to time equal
to [2% above the stated rate], on any overdue payment of interest and, during
the continuance of an Event of Default, on the unpaid balance hereof and on any
overdue payment of any Make-Whole Amount, payable [semiannually] as aforesaid
(or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
_____________, in _____________, or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (the “Notes”) issued pursuant to a
Supplement to the Note Purchase Agreement dated as of December 5, 2006 (as from
time to time amended, supplemented or modified, the “Note Purchase Agreement”),
between the Company, the Purchasers named therein and Additional Purchasers of
Notes from time to time issued pursuant to any Supplement to the Note Purchase
Agreement. This Note and the holder hereof are entitled equally and ratably with
the holders of all other Notes of all series from time to time outstanding under
the Note Purchase Agreement to all the benefits provided for thereby or referred
to therein. Each holder of this Note will be deemed, by its acceptance hereof,
to have (i) agreed to the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (ii) made the representations set forth in
Sections 6.1 and 6.3 of the Note Purchase Agreement, provided that such holder
may (in reliance upon information provided by the Company, which shall not be
unreasonably withheld) make a representation to the effect that the purchase by
such holder of any Note will not constitute a non-exempt prohibited transaction

EXHIBIT 1

(to Supplement)



--------------------------------------------------------------------------------

Exhibit 10(z) (continued)

 

under Section 406(a) of ERISA. Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note Purchase Agreement.

This Note is registered with the Company and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note of the same series for a like principal amount will be
issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Company may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

[The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.] [This Note is not subject to
regularly scheduled prepayments of principal.] This Note is [also] subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.

Pursuant to the Subsidiary Guaranty Agreement dated as of December 5, 2006 (as
amended or modified from time to time, the “Subsidiary Guaranty”), certain
Subsidiaries of the Company have absolutely and unconditionally guaranteed
payment in full of the principal of, Make-Whole Amount, if any, and interest on
this Note and the performance by the Company of its obligations contained in the
Note Purchase Agreement all as more fully set forth in said Subsidiary Guaranty.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the [State of New York] excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

 

SIGMA-ALDRICH CORPORATION By        Name:        Title:     

 

E-1-2



--------------------------------------------------------------------------------

Exhibit 10(z)

 

EXHIBIT 1

(to Supplement)